Exhibit 10.4

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

AMENDED AND RESTATED

 

COLLABORATION AND LICENSE AGREEMENT

 

BY AND BETWEEN

 

4D MOLECULAR THERAPEUTICS, INC

 

AND

 

UNIQURE BIOPHARMA B.V.

 

August 6, 2019

 

 







 

AMENDED AND RESTATED

COLLABORATION AND LICENSE AGREEMENT

This Amended and Restated Collaboration and License Agreement (this “Agreement”)
is entered into on and has an effective date of August 6, 2019, (the “Amended
CLA Effective Date”) and amends and restates the original Collaboration and
License Agreement (the “Original Agreement”), dated January 17, 2014 (the
“Original CLA Effective Date” or “Effective Date”), by and between 4D Molecular
Therapeutics, Inc, a corporation organized and existing under the laws of the
State of Delaware and having a principal office located at 5858 Horton St,
Emerystation North, Suite 460, Emeryville, CA 94608 (“4DMT”) (the original 4DMT
party to the Agreement was 4D Molecular Therapeutics, LLC, a Delaware limited
liability corporation that is now the entity defined as 4DMT in the foregoing),
and uniQure biopharma B.V., a corporation organized and existing under the laws
of The Netherlands and having a principal office located at Paasheuvelweg 25a,
1105 BP Amsterdam, The Netherlands (“uniQure”).  The Original Agreement shall
govern the rights between the parties for the period from the Original CLA
Effective Date to, but excluding, the Amended CLA Effective Date, subject to any
releases or other retrospective rights or obligations expressly provided in this
Agreement.

INTRODUCTION

1.         4DMT is a biopharmaceutical company focused on research, development,
manufacturing and marketing of novel adeno-associated viral vectors for delivery
of nucleic acids to target cells.

2.         uniQure is a biopharmaceutical company focused on the research,
development, manufacturing and marketing of gene therapy based biopharmaceutical
products.

3.         4DMT and uniQure desire to conduct a research collaboration to
identify improved AAV Capsid Variants (as defined below).

4.         4DMT and uniQure now desire to amend, modify and restate the Original
Agreement in its entirety via this Agreement, and 4DMT and uniQure are entering
into a new Collaboration and License Agreement to be effective of even date
herewith (the “New CLA”), pursuant to which, 4DMT and uniQure will pursue a new
collaboration in which 4D will take the lead for the identification of novel AAV
Capsid Variants for development and commercialization as therapeutic products in
the Field and pursuant to the terms and conditions thereunder, and, through the
execution of this Agreement and the New CLA, the Parties have resolved the
matters that were referred to and described in correspondence between the
Parties dated February 28, 2019 with respect to the Original Agreement.

5.         uniQure desires to receive from 4DMT exclusive rights under 4DMT’s
intellectual property rights to research (subject to 4DMT’s retained rights to
conduct research under the Research Program), Develop, manufacture and
Commercialize Selected Capsid Variants, Royalty Bearing Compounds and Royalty
Bearing Products in the Field (each as defined below) pursuant to this
Agreement, subject to 4D’s non-exclusive rights with respect thereto as
described next.

 



 



 

6.         4DMT desires to receive from uniQure non-exclusive rights under
uniQure’s intellectual property rights (including uniQure’s rights in
intellectual property generated by 4D under this Agreement) to research,
 Develop, manufacture and Commercialize 4DMT Proposed Products as Royalty
Bearing Compounds and Royalty Bearing Products in the Field (each as defined
below) pursuant to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, 4DMT and uniQure agree as follows effective as of the Effective
Date:

ARTICLE I

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1       “4DMT AAV Capsid Variant”.  4DMT Capsid Variant means any AAV Capsid
Variant that does not carry a Gene Therapy Construct contained in a Royalty
Bearing Compound or Royalty Bearing Product.

1.2       “4DMT AAV Capsid Variant Library”.  4DMT AAV Capsid Variant Library
means any AAV Capsid Variant Library constructed by or licensed to 4DMT,
including all AAV Capsid Variant Libraries provided to 4DMT pursuant to the UCB
Agreements.

1.3       “4DMT Intellectual Property”.  4DMT Intellectual Property means the
4DMT Know-How and the 4DMT Patent Rights.

1.4       “4DMT Know-How”.  4DMT Know-How means Know-How that is (a) Controlled
by 4DMT or its Affiliates as of the Effective Date or during the Research Term,
and (b) necessary or useful to conduct the Research Program or to research,
Develop, make and have made, use or Commercialize the relevant Selected Capsid
Variant, or a Royalty Bearing Compound or Royalty Bearing Product due to the
presence of such Selected Capsid Variant therein.  4DMT Know-How includes Core
4DMT Know-How but does not include Joint Know-How.

1.5       “4DMT Patent Right”.  4DMT Patent Right means any Patent Right
Controlled by 4DMT or its Affiliates as of the Effective Date or during the Term
that Covers 4DMT Know-How.  Schedule 1.5 lists the 4DMT Patent Rights existing
as of the Effective Date.  4DMT Patent Rights include Core 4DMT Patent Rights
but do not include Joint Patent Rights.

1.6       “AAV”.  AAV means adeno-associated virus.

1.7       “AAV Capsid Variant”.  AAV Capsid Variant means an AAV capsid that is
modified as compared to the wild type sequence.

1.8       “AAV Capsid Variant Library”.  AAV Capsid Variant Library means a
collection of variant AAV capsid open reading frames inserted into an AAV genome
in a manner





-  2  -



 

that renders such variants genome replication-competent with the appropriate
helper virus functions and capable of being selected and evolved to optimize
their ability to deliver nucleic acid sequences to human or animal cells.

1.9       “Accounting Standards”.  Accounting Standards means, with respect to
uniQure and its Affiliates, International Financial Reporting Standards (“IFRS”)
or, to the extent applicable, generally accepted accounting principles as
practiced in the United States (“GAAP”), and with respect to 4DMT and its
Affiliates, GAAP, in each case as they exist from time to time, consistently
applied.

1.10     “Affiliate”.  Affiliate means, with respect to a Party, any entity that
directly or indirectly controls, is controlled by, or is under common control
with such Party.  As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through ownership
of voting securities, by contract or otherwise.  For purposes of this
definition, “control” shall be presumed to exist if one of the following
conditions are met: (a) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.

1.11     “Animal POC”.  Animal POC means gene expression and/or gene function,
in an animal model, of the transgene cassette that defines the relevant
potential Product.

1.12     “Business Day”.  Business Day means a day that is not a Saturday,
Sunday or a day on which banking institutions in New York, New York, USA or
Amsterdam, The Netherlands are authorized by Law to remain closed.

1.13     “Calendar Quarter”.  Calendar Quarter means the respective periods of
three (3) consecutive calendar months ending on March 31, June 30, September 30
and December 31; provided,  however, that the first Calendar Quarter hereunder
shall commence on the Effective Date and the final Calendar Quarter hereunder
shall end on the effective date of termination or expiration of this Agreement.

1.14     “Calendar Year”.  Calendar Year means each successive period of twelve
(12) months commencing on January 1 and ending on December 31; provided,
 however, that the first Calendar Year hereunder shall commence on the Effective
Date and the final Calendar Quarter hereunder shall end on the effective date of
termination or expiration of this Agreement.

1.15     “Candidate Success Criteria”.  Candidate Success Criteria means the
criteria that an AAV Capsid Variant identified through a Research Selection
Process (or any Research Compound containing such AAV Capsid Variant) must meet
before it progresses to the next stage of the Research Program, as determined
and approved by the JRSC, and as further described in Section 3.3(a).

1.16     “CEO”.  CEO means the Chief Executive Officer of a Party or, if there
is no Chief Executive Officer of a Party, the Board Chairperson or senior-most
executive officer or equivalent of such Party.





-  3  -



 

1.17     “Clinical Trial(s)”.  Clinical Trial(s) means a Phase I Study, a Phase
II clinical study, a Pivotal Study or a Phase III Study.

1.18     “Clinical POC”.  Clinical POC means demonstration of safety and a
Pre-agreed level of therapeutic efficacy, including a change in the levels of a
Pre-agreed disease relevant biomarker in some cases as a substitute for
therapeutic efficacy, in a Pre-agreed number of human patients.

1.19     “Commercially Reasonable Efforts”.  Commercially Reasonable Efforts
means, with respect to a Party, the efforts required in order to carry out a
task in a diligent and sustained manner without undue interruption or delay,
which level is at least commensurate with the level of effort that a similarly
situated Third Party would devote to a product of similar market potential and
having similar commercial and scientific advantages and disadvantages resulting
from its own research efforts or to which it has rights, taking into account its
safety and efficacy, regulatory status, the competitiveness of the marketplace,
its proprietary position, pricing, reimbursement, launching strategy and other
market-specific factors, and all other relevant factors.

1.20     “Commercialization” or “Commercialize”.  Commercialization or
Commercialize means any activity directed to obtaining pricing or reimbursement
approvals, marketing, promoting, distributing, importing, exporting, offering to
sell or selling a product, or to have any such activity performed.  When used as
a verb, “Commercialize” means to engage in Commercialization.

1.21     “Compound”.  Compound means an AAV Capsid Variant carrying a Gene
Therapy Construct.

1.22     “Confidential Information”.  Confidential Information means any and all
information and data, including all uniQure Know-How, 4DMT Know-How and Joint
Know-How, and all other scientific, pre-clinical, clinical, regulatory,
manufacturing, marketing, financial and commercial information or data, whether
communicated in writing or orally or by any other method, which is provided by
one Party to the other Party in connection with this Agreement or the Prior
Confidentiality Agreement.  All Core uniQure Know-How shall be considered the
Confidential Information of uniQure, with respect to which: (a) uniQure shall be
considered the disclosing Party, (b) 4DMT shall be considered the receiving
Party, and (c) clauses (b) and (e) of Section 8.2 shall not apply.  All Core
4DMT Know-How shall be considered the Confidential Information of 4DMT, with
respect to which: (i) 4DMT shall be considered the disclosing Party, (ii)
uniQure shall be considered the receiving Party, and (iii) clauses (b) and (e)
of Section 8.2 shall not apply.

1.23     “Control”.  Control means, with respect to any item of or right under
Patent Rights or Know-How, the possession (whether by ownership or license,
other than a license pursuant to this Agreement) of the ability of a Party or,
as applicable, its Affiliate (subject to Section 12.7), to grant access to, or a
license or sublicense of, such items or right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party
existing at the time such Party would be required hereunder to grant the other
Party such access or license or sublicense.





-  4  -



 

1.24     “Core 4DMT Intellectual Property”.  Core 4DMT Intellectual Property
means Core 4DMT Know-How and Core 4DMT Patent Rights.

1.25     “Core 4DMT Know-How”.  Core 4DMT Know-How means [***].

1.26     “Core 4DMT Patent Right”.  Core 4DMT Patent Right means any Patent
Right that Covers the Core 4DMT Know-How.

1.27     “Core uniQure Intellectual Property”.  Core uniQure Intellectual
Property means Core uniQure Know-How and Core uniQure Patent Rights.

1.28     “Core uniQure Know-How”.  Core uniQure Know-How means [***].

1.29     “Core uniQure Patent Right”.  Core uniQure Patent Right means any
Patent Right that Covers the Core uniQure Know-How.

1.30     “Cover”, “Covering” or “Covered”.  Cover, Covering or Covered means,
with respect to a product, technology, process or method that, in the absence of
ownership of or a license granted under a Valid Claim, the manufacture, use,
offer for sale, sale or importation of such product or the practice of such
technology, process or method would infringe such Valid Claim (or, in the case
of a Valid Claim that has not yet issued, would infringe such Valid Claim if it
were to issue).

1.31     “Default”.  Default means with respect to a Party that (a) any
representation or warranty of such Party set forth herein shall have been untrue
in any material respect when made or (b) such Party shall have failed to perform
any material obligation set forth in this Agreement.

1.32     “Delivery Success Criteria”.  Delivery Success Criteria means the
following criteria that determines whether an AAV Capsid Variant demonstrates
improved delivery or function of a Gene Therapy Construct:  [***].

1.33     “Development” or “Develop”.  Development or Develop means pre-clinical
and clinical drug development activities, including:  test method development
and stability testing, toxicology, formulation, process development,
manufacturing scale-up, development-stage manufacturing, quality
assurance/quality control procedure development and performance with respect to
clinical materials, statistical analysis and report writing and clinical
studies, regulatory affairs, and all other pre-Regulatory Approval
activities.  When used as a verb, “Develop” means to engage in Development.

1.34     “EMA”.  EMA means the European Medicines Agency, or any successor
agency.

1.35     “European Union” or “EU”.  European Union or EU means the countries
that are members of the European Union, as redefined from time to time.

1.36     “FDA” or “Food and Drug Administration”.  FDA or Food and Drug
Administration means the United States Food and Drug Administration, or any
successor agency.





-  5  -



 

1.37     “Field”.  Field means the delivery of Gene Therapy Constructs to cells
in (a) the central nervous system (“CNS”) or (b) the liver, in each case where
such delivery is for the purpose of effecting expression of the applicable RNA
or amino acid sequence in the targeted cells and is potentially useful for the
diagnosis, treatment, palliation or prevention of a disease or medical condition
in humans or animals, irrespective of the administration site or mode of
administration (e.g., intravenous, direct injection, subcutaneous or
intrathecal) of the Compound used to effect delivery.  For clarity, intravenous
administration of any Compound targeted to cells in other organs (i.e., not
specifically targeted to liver or CNS tissues), including for treatment of
neoplastic and eye disorders, is excluded from the Field.

1.38     “First Commercial Sale”.  First Commercial Sale means, with respect to
any Royalty Bearing Product and a country, the first sale for end use or
consumption of such Royalty Bearing Product in such country after all required
approvals, including Regulatory Approval, have been granted by the Regulatory
Authority of such country.  For clarity, sales for test marketing, sampling and
promotional uses, clinical trials purposes or compassionate use shall not
constitute a First Commercial Sale.

1.39     “FTE”.  FTE means [***] ([***]) hours of work devoted to or in support
directly of the Research Program that is carried out by one or more qualified
scientific or technical employees of 4DMT or its Affiliates, measured in
accordance with 4DMT’s normal time allocation practices from time to
time.  Overtime, and work on weekends, holidays and the like, shall not be
counted with any multiplier (e.g., time-and-a-half or double time) toward the
number of hours that are used to calculate the FTE contribution.  The portion of
an FTE billable for one (1) individual during a Calendar Quarter shall be
determined by dividing the number of hours worked directly by said individual on
the Research Program during such Calendar Quarter by [***] ([***]) hours.

1.40     “FTE Costs”.  FTE Costs means, for any Calendar Quarter, the number of
FTEs multiplied by the FTE Rate.

1.41     “FTE Rate”.  FTE Rate means the amount for each FTE as set forth in
Schedule 1.41.

1.42     “Fully Burdened Manufacturing Cost”.  Fully Burdened Manufacturing Cost
means, as applicable to a Royalty Bearing Product, the cost of manufacturing
such Royalty Bearing Product, which is equal to the sum of (a) for such Royalty
Bearing Product (or components thereof), the costs of all direct material,
direct labor and allocable manufacturing overhead consumed, provided, or
procured by a Party, in each case for the manufacture of such Royalty Bearing
Product, and (b) for such Royalty Bearing Product (or components thereof) made
by a Third Party, the out-of-pocket costs paid to such Third Party by a Party;
in each case (a) and (b) to the extent such costs are incurred by a Party or its
Affiliates and to the extent such costs are reasonably allocable to the
manufacture of such Royalty Bearing Product.  For clarity, Fully Burdened
Manufacturing Cost excludes costs of excess capacity.  Fully Burdened
Manufacturing Cost shall be calculated in a manner consistent with Accounting
Standards.

1.43     “Gene Therapy Construct”.  Gene Therapy Construct means any nucleic
acid sequence that encodes an RNA or an amino acid sequence that is intended to
be delivered to a targeted tissue to treat, prevent or ameliorate a disease or
condition.





-  6  -



 

1.44     “GLP Tox Compound”.  GLP Tox Compound means a Research Compound that
uniQure, in its sole discretion, elects to progress to GLP Tox Studies to be
conducted by or on behalf of uniQure in accordance with Section 3.3(a).

1.45     “GLP Tox Study”.  GLP Tox Study means a formal toxicology study of a
Research Compound conducted under Good Laboratory Practices that is required to
obtain approval from a regulatory authority, whether the FDA or otherwise, to
begin conducting Clinical Trials.

1.46     “Good Laboratory Practices”.  Good Laboratory Practices means the
then-current good laboratory practice standards promulgated or endorsed by the
FDA, as defined in 21 C.F.R. Part 58 (or such other comparable regulatory
standards in jurisdictions outside the U.S. to the extent applicable to the
relevant study, as they may be updated from time to time).

1.47     “Governmental Authority”.  Governmental Authority means any United
States federal, state or local or any foreign government, or political
subdivision thereof, or any multinational organization or authority or any
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof), or
any governmental arbitrator or arbitral body.

1.48     “Grant Letter”.  Grant Letter means each of the Option Agreements,
dated as of even date herewith, by and between uniQure’s Affiliate, uniQure
B.V., and (a) in the first case, Dr. David Schaffer and (b) in the second case,
Dr. David Kirn.

1.49     “IGT”.  IGT means Integrative Gene Therapeutics, Inc., a California
corporation, which jointly owns with UC certain of the UC Patent Rights.

1.50     “Indication”.  Indication means any disease, condition or syndrome.

1.51     “Initial Research Term”.  Initial Research Term means the period
commencing on the Effective Date and ending on [***].

1.52     “Initiation”.  Initiation means, with respect to a Clinical Trial, the
first dosing of a participant in such Clinical Trial.

1.53     “Invention”.  Invention means any new and useful process, article of
manufacture, compound, composition of matter, formulation or apparatus, or any
improvement thereof, discovery or finding, which is patentable.

1.54     “Invoice”.  Invoice means an original invoice sent by 4DMT to uniQure
with respect to any payment due hereunder substantially in the form attached
hereto as Schedule 1.54.

1.55     “Know-How”.  Know-How means (a) any scientific or technical
information, results and data of any type whatsoever, in any tangible or
intangible form whatsoever, that is not in the public domain, including
databases, practices, methods, techniques, specifications, formulations,
formulae, protein sequences, nucleic acid sequences, AAV Capsid





-  7  -



 

Variants, AAV Capsid Variant Libraries, Gene Therapy Constructs, Compounds,
knowledge, know-how, trade secrets, skill, experience, test data including
pharmacological, medicinal chemistry, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data, studies and procedures, and manufacturing process and
development information, results and data, and (b) any biological, chemical, or
physical material or composition of matter that is not in the public domain or
otherwise generally available to the public.

1.56     “Law”.  Law means all laws, statutes, rules, codes, regulations,
orders, judgments or ordinances applicable to a Party, this Agreement or the
activities contemplated hereunder.

1.57     “Lead Optimization”.  Lead Optimization means the discovery phase
dedicated to the evaluation of new AAV Capsid Variants derived from an AAV
Capsid Variant Library following a Research Selection Process to identify one or
more Research Compounds that meet Delivery Success Criteria.

1.58     “Licensed IP”.  Licensed IP means the 4DMT Intellectual Property, Core
uniQure Intellectual Property, and Joint Intellectual Property.

1.59     “Materials”.  Materials means any tangible chemical or biological
research materials that are provided or otherwise made available by one Party to
the other Party under the terms of Section 3.4 for use in performance of the
Research Program; provided,  however, that Materials will not include any AAV
Capsid Variants or AAV Capsid Variant Libraries.

1.60     “NDA”.  NDA means a New Drug Application or Biologics License
Application filed with the FDA or any other application required for the purpose
of marketing or selling or commercially using a therapeutic or prophylactic
product to be filed with a Regulatory Authority in a non-U.S. country or group
of countries, including a Product License Application or Marketing Authorization
Application (“MAA”) in the European Union or Japan.

1.61     “Net Sales”.  Net Sales means, with respect to a Royalty Bearing
Product, the gross amount of sales of such Royalty Bearing Product invoiced by
uniQure or its Affiliates to Third Parties, less the following to the extent
related to such Royalty Bearing Product and incurred by such uniQure or its
Affiliates and invoiced to the Third Party:

(a)        sales returns and allowances actually paid, granted or accrued,
including trade, quantity and cash discounts and any other adjustments,
including those granted on account of price adjustments or billing errors;

(b)        rejected goods, damaged or defective goods, recalls, returns;

(c)        rebates, chargeback rebates, compulsory rebates, reimbursements or
similar payments granted or given to wholesalers or other distributors, buying
groups or health care insurance carriers;

(d)        non-collectable receivables;





-  8  -



 

(e)        customs or excise duties, sales tax, consumption tax, value added
tax, and other taxes (except income taxes); or

(f)        charges for packing, freight, shipping and insurance.

Each of the foregoing deductions shall be determined as incurred in the ordinary
course of business in type and amount consistent with good industry practice and
in accordance with  Accounting Standards on a basis consistent with uniQure’s
audited consolidated financial statements.  For clarity, sales by uniQure or its
Affiliates of a Royalty Bearing Product to a Third Party Distributor of such
Royalty Bearing Product in a given country shall be considered a sale to a Third
Party customer.  All such discounts, allowances, credits, rebates, and other
deductions shall be fairly and equitably allocated to the Royalty Bearing
Products and other products of uniQure and its Affiliates such that the Royalty
Bearing Product does not bear a disproportionate portion of such deductions.

In the event any Royalty Bearing Product is sold for consideration other than
cash, Net Sales for such sale shall be the average price of such Royalty Bearing
Product sold for cash during the relevant period in the relevant country.

In the event that any discount, reduction, payment or rebate is offered for a
Royalty Bearing Product where such Royalty Bearing Product is sold to a Third
Party customer as part of a grouped set of products, the applicable discount,
reduction, payment or rebate for such Royalty Bearing Product in such
arrangement shall be based on the weighted average discount, reduction, payment
or rebate of such grouped set of products.

Any Royalty Bearing Products used for promotional or advertising purposes (in
reasonable and customary amounts) or used for Clinical Trials or other research
purposes shall not be included in Net Sales.  Donations for charity reasons or
compassionate use shall also not be included in Net Sales.

1.62     “Net Sales by 4D” has the same meaning as given in the definition of
“Net Sales,” but substituting “4DMT” for “uniQure” in each instance where
“uniQure” appears in such definition.

1.63     “Party” and “Parties”.  Party means uniQure or 4DMT individually, and
Parties means uniQure and 4DMT collectively.

1.64     “Patent Rights”.  Patent Rights means patents, patent applications or
provisional patent applications, utility models and utility model applications,
petty patents, innovation patents, patents of addition, divisionals,
continuations, continuation-in-part applications, continued prosecution
applications, requests for continued examinations, reissues, renewals,
reexaminations and extensions and supplementary protection certificates granted
in relation thereto, in any country of the world.  For clarity, Patent Rights
shall include any Patent Right that claims priority to or common priority with
such Patent Rights.

1.65     “Phase I Study”.  A Phase I Study is a human clinical trial conducted
in any country that meets the requirements of 21 CFR §312.21(a).  By way of
example and not limitation, a Phase I Study is usually performed as a single or
multiple dose clinical study in healthy





-  9  -



 

volunteers or patients to assess specific administration, distribution,
metabolism, excretion (ADME), safety and tolerability,
bioavailability/bioequivalence or exploratory efficacy (in the sense of
demonstrating “proof-of-principle”) of an investigational drug, and the emphasis
in Phase I is usually on safety and tolerability and it is typically used to
plan patient dosing in Phase II clinical studies.  For clarity, a Phase I Study
may also represent the initial phase of a combined Phase Ib/II clinical study.

1.66     “Phase III Study”.  A Phase III Study is a human clinical trial
conducted in any country that meets the requirements of 21 CFR §312.21(c).  By
way of example and not limitation, a Phase III Study is a large scale clinical
study (usually several hundreds of patients) performed after preliminary
evidence suggesting effectiveness of the drug has been obtained in Phase II
clinical studies, and it is intended to gather the pivotal information about
effectiveness and safety that is needed to evaluate the overall benefit-risk
relationship of the drug and, along with earlier Clinical Trials, to provide an
adequate basis for Regulatory Approval.  For clarity, a Phase III Study may also
represent the second part of a combined Phase II/III clinical study.

1.67     “Pivotal Study”.  A Pivotal Study is a human clinical trial conducted
in any country, the principal purpose of which is to establish safety and
efficacy of a Royalty Bearing Product in patients with the applicable Indication
and to gather the pivotal information about such safety and effectiveness that
is needed to evaluate the overall benefit-risk relationship of the drug and,
along with earlier Clinical Trials, to provide an adequate basis for Regulatory
Approval.  A Pivotal Study includes any human clinical trial intended as a
pivotal study of such Royalty Bearing Product regarding such Indication, such as
a phase II/III or phase IIb clinical trial, whether or not such study is a
traditional Phase III Study.

1.68     “Pre-agreed”.  Pre-agreed means on terms that are determined by the
JRSC in accordance with Section 2.5.

1.69     “Prior Confidentiality Agreement”.  Prior Confidentiality Agreement
means the Two Way Confidentiality Disclosure Agreement between uniQure and 4DMT,
dated August 26, 2013.

1.70     “Product”.  Product means any preparation in final form, either for
sale by prescription, over-the-counter or any other method, or for
administration to human patients in Clinical Trials, for any and all uses, and
in any and all formulations and combinations, which preparation contains a
Compound.

1.71     “Project Team”.  Project Team means the 4DMT and uniQure personnel
involved in the Research Program, including the Project Leaders.

1.72     “Prosecution and Maintenance”.  Prosecution and Maintenance means, with
respect to a Patent Right, the preparation, filing, prosecution and maintenance
of such Patent Right, as well as reexaminations, reissues and the like with
respect to such Patent Right, together with the conduct of interferences, the
defense of oppositions and other similar proceedings with respect to the
particular Patent Right; and “Prosecute and Maintain” shall have the correlative
meaning.

1.73     “Regulatory Approval”.  Regulatory Approval means the technical,
medical and scientific licenses, registrations, authorizations and approvals
(including approvals of NDAs





-  10  -



 

and labeling approvals) of any Regulatory Authority necessary for the
distribution, marketing, promotion, offer for sale, use, import, export or sale
of a Royalty Bearing Product in a regulatory jurisdiction.

1.74     “Regulatory Authority”.  Regulatory Authority means any applicable
Governmental Authority involved in granting approvals for the manufacturing,
marketing, reimbursement or pricing of a Royalty Bearing Product in the
Territory or any portion thereof, including the FDA and EMA (as applicable), and
any successor Governmental Authority having substantially the same function.

1.75     “Research Compound”.  Research Compound means a Compound containing a
Designated Capsid Variant that is the subject of activities under the Research
Program.

1.76     “Research Plan”.  Research Plan means the research plan developed by
the Parties that sets forth the activities to be undertaken during the Research
Term with respect to the Research Program and the budget for such
activities.  The initial outline of the Research Plan is attached as Schedule
1.76.

1.77     “Research Program”.  Research Program means a program of collaborative
research to be undertaken by the Parties pursuant to the Research Plan to
identify optimized AAV Capsid Variants for use in the Field that demonstrate
improved expression of the delivered Gene Therapy Construct in the targeted
tissue as compared to currently available AAV Capsid Variants.

1.78     “Research Selection Process”.  Research Selection Process means the
iterative evolution or isolation of lead AAV Capsid Variants from one or more
4DMT AAV Capsid Variant Libraries in cells (cultured or primary) in vitro or in
animals in vivo intended to result in the identification of AAV Capsid Variants
demonstrating Pre-agreed properties suitable to proceed into Lead Optimization
using a Pre-agreed evaluation methodology and that are targeted to a specified
target tissue.  A given Research Selection Process is different from another
Research Selection Process if such Research Selection Process was conducted to
identify AAV Capsid Variants that specifically target a different tissue or are
delivered by means of a different mode of administration (e.g., such process was
conducted to identify AAV Capsid Variants useful for intravenous, direct
injection, subcutaneous or intrathecal delivery means).

1.79     “Research Term”.  Research Term means the Initial Research Term and, if
applicable, the Extended Research Term.

1.80     “Research Year”.  Research Year means a twelve (12) month period
beginning on the Effective Date or on any anniversary thereof.

1.81     “Royalty Bearing Compound”.  Royalty Bearing Compound means a Compound
containing a Selected Capsid Variant.

1.82     “Royalty Bearing Product”.  Royalty Bearing Product means a Product
containing a Royalty Bearing Compound.





-  11  -



 

1.83     “Royalty Term”.  Royalty Term means, with respect to a Royalty Bearing
Product, on a Royalty Bearing Product-by-Royalty Bearing Product and a
country-by-country basis, the period beginning on the First Commercial Sale of
such Royalty Bearing Product in such country by uniQure or any of its Affiliates
or Sublicensees, and ending on latest of:  (a) the expiration of the last Valid
Claim within the Licensed IP Covering such Royalty Bearing Product in such
country, (b) the expiration of any applicable exclusivity, including orphan drug
status or data exclusivity, and any extension thereto, granted by a Regulatory
Authority in such country with respect to such Royalty Bearing Product, or (c)
the tenth (10th) anniversary of the date of the First Commercial Sale by uniQure
or any of its Affiliates or Sublicensees of such Royalty Bearing Product in such
country.

1.84     “Selected Capsid Variant”.  Selected Capsid Variant means (a) an AAV
Capsid Variant selected by uniQure in accordance with Section 3.4 (as provided
in Schedule 1.83), (b)  an AAV Capsid Variant resulting from a modification by
uniQure or by 4DMT (or by any Third Party licensed pursuant to this Agreement)
to an AAV Capsid Variant described in subsection (a), or (c) an AAV Capsid
Variant resulting from a modification by uniQure or by 4DMT (or by any Third
Party licensed pursuant to this Agreement) to any AAV capsid  to contain a
sequence conferring the properties that were the subject of the Research
Selection Process for an AAV Capsid Variant described in subsection (a);
provided that the resulting Know-How with respect to the modified AAV Capsid
Variants shall be Core uniQure Know-How. Notwithstanding anything express or
implied in this Agreement: (i) uniQure and those deriving rights from uniQure
shall have no right under this Agreement (but shall have the right under the New
CLA) to modify a Selected Capsid Variant of clause (a) or (b) with or to include
any motif, mutation, or substitution identified under the New CLA, (ii) any such
modified AAV Capsid Variant -- other than an AAV Capsid Variant of clause (a)
(i.e., any of the precise AAV Capsid Variants set forth in Schedule 1.83 with no
further modifications) -- that includes any such motif, mutation, or
substitution shall be deemed not to be a Selected Capsid Variant under this
Agreement but rather to be a New Capsid Variant under the New CLA, (iii) the
activities to so modify a Selected Capsid Variant shall be deemed to have
occurred under the New CLA, and (iv) the Know-How and Patent Rights related to
such modifications and resulting New Capsid Variants shall be deemed to arise
under the New CLA and be owned by 4DMT as New Variant Patents and the Know-How
that is the subject matter of New Variant Patents. For clarity, except as stated
in the preceding sentence, all AAV Capsid Variants described in clauses (b) and
(c) are Selected Capsid Variants for purposes of this Agreement, are subject to
being  potentially included in Proposed Products under Section 4.4, and are
subject to Vector Characterization Data sharing under Section 4.3.

1.85     “Selection Process”.  Selection Process means the iterative evolution
or isolation of lead AAV Capsid Variants from one or more AAV Capsid Variant
Libraries in cells (cultured or primary) in vitro or in animals in vivo intended
to result in the identification of AAV Capsid Variants demonstrating properties
suitable to a specified target tissue.  For clarity, a Selection Process can be
one that is performed by 4DMT or its Affiliate either for itself or for, with or
by any Third Party under rights granted by 4DMT to such Third Party, and need
not be one that is conducted under the Research Program of this Agreement or
designed for the same type of tissue in order to qualify under this definition.

1.86     “Sublicensee”.  Sublicensee means, with respect to uniQure, a Third
Party to whom uniQure (or its Affiliate or another of its Sublicensees) has
granted a license or sublicense





-  12  -



 

under the Licensed IP to Develop, make and have made, use or Commercialize a
Royalty Bearing Product; provided,  however, that a Sublicensee shall not
include any Third Party Distributor.

1.87     “Territory”.  Territory means all countries and territories in the
world.

1.88     “Third Party”.  Third Party means an entity other than uniQure, 4DMT
and their respective Affiliates.

1.89     “Third Party Distributor”.  Third Party Distributor means any Third
Party that provides (but does not Develop) Royalty Bearing Products directly to
customers under agreement with uniQure, its Affiliates or Sublicensees.

1.90     “UC AAV Capsid Variant”.  UC AAV Capsid Variant means any AAV Capsid
Variant provided to 4DMT pursuant to the UCB Agreements.

1.91     “UC Patent Right”.  UC Patent Right means any Patent Right licensed to
4DMT pursuant to the UCB Agreements.

1.92     “UC Product”.  UC Product means a Royalty Bearing Product that is
Covered by a UC Patent Right.

1.93     “UCB Agreements”.  UCB Agreements means (a) the Exclusive License and
Bailment Agreement between 4DMT and the Regents of the University of California
(“UC”), Agreement Control No. 2014-03-0089, dated December 19, 2013; (b) the
Exclusive License and Bailment Agreement between 4DMT and UC, Agreement Control
No. 2014-03-0090, dated December 19, 2013; and (c) the Agreement for Use of
Certain Biological Materials between 4DMT and UC, Agreement Control No.
2014-30-0088, dated December 19, 2013, in each case in the form provided to
uniQure by 4DMT as of the Effective Date.

1.94     “uniQure Intellectual Property”.  uniQure Intellectual Property means
uniQure Know-How and uniQure Patent Rights.

1.95     “uniQure Know-How”.  uniQure Know-How means Know-How that is (a)
Controlled by uniQure or its Affiliates as of the Effective Date or during the
Research Term, and (b) necessary or useful to conduct the Research Program or to
research, Develop, make and have made, use or Commercialize the relevant
Selected Capsid Variant, or a Royalty Bearing Compound or Royalty Bearing
Product due to the presence of such Selected Capsid Variant therein.  uniQure
Know-How includes Core uniQure Know-How but does not include Joint Know-How.

1.96     “uniQure Patent Right”.  uniQure Patent Right means any Patent Right
Controlled by uniQure or its Affiliates as of the Effective Date or during the
Term that Covers uniQure Know-How.  uniQure Patent Rights include Core uniQure
Patent Rights but do not include Joint Patent Rights.

1.97     “Valid Claim”.  Valid Claim means (a) a claim of an issued patent that
has not expired or been abandoned, or been revoked, held invalid or
unenforceable by a patent office, court or other governmental agency of
competent jurisdiction in a final and non-appealable





-  13  -



 

judgment (or judgment from which no appeal was taken within the allowable time
period), or (b) a claim within a patent application which application has not
been pending for more than [***] ([***]) years from the date of its priority
filing date and which claim has not been irretrievably revoked, irretrievably
cancelled, irretrievably withdrawn, held invalid or abandoned by a patent
office, court or other governmental agency of competent jurisdiction in a final
and non-appealable judgment (or judgment from which no appeal was taken within
the allowable time period), or finally determined to be unallowable in a
decision from which an appeal cannot or can no longer be taken; provided,
 however, that with respect to [***].

1.98     “Vector Characterization Data” means any and all data, results and
other Know-How that is generated either by or on behalf of a Party or its
Affiliate, whether alone or together with, by or for any of its Third Party
licensees, contractors or collaborators either under this Agreement or outside
of this Agreement, with respect to any Selected Capsid Variant, in regards to
any of the following with respect to such Selected Capsid Variant: [***]

1.99     Additional Definitions.  Each of the following definitions is set forth
in the section of this Agreement indicated below:

 

 

 

Definition:

    

Section:

 

 

 

4DMT

 

Preamble

4DMT Indemnitees

 

9.5

Acquiring/Acquired Party

 

5.6(c)

Additional Cure Period

 

10.2(a)

Agreement

 

Preamble

Audited Party

 

6.7

Auditing Party

 

6.7

Bankruptcy Code

 

5.5

CNS

 

1.37

CREATE Act

 

7.10

Damages

 

9.5

Defaulting Party

 

10.2(a)

Designated Capsid Variant

 

3.4(a)

Dispute

 

11.1

Effective Date

 

Preamble

Equipment Payment

 

6.2(c)

Excluded Claim

 

11.2

Executives

 

2.5(b)

Extended Research Term

 

3.1(c)

Failure to Amend

 

4.4(d)

Fair Market Value

 

6.5(b)(iii)

GAAP

 

1.9

GLP Tox Candidate Review Period

 

3.3(a)

IFRS

 

1.9

Initiating Party

 

7.6(d)

Joint Counsel

 

7.5

Joint Intellectual Property

 

7.2(a)

-  14  -



 

 

 

 

Definition:

    

Section:

 

 

 



Joint Know-How

 

7.2(a)

Joint Patent Rights

 

7.2(a)

JRSC

 

2.2(a)

M&A Event

 

12.7

MAA

 

1.60

Non-Defaulting Party

 

10.2(a)

Orange Book

 

7.9(a)

Paragraph IV Certification

 

7.9(b)

Paragraph IV Proceeding

 

7.9(b)(ii)

Project Leader

 

2.1

Records

 

3.7(a)(i)

SEC Filing

 

8.5(c)

Sublicense Consideration

 

6.5(b)

Sublicense Income Sharing Percentages

 

6.5(a)

Term

 

10.1

Third Party Claim

 

9.5

Third Party Competitive Product

 

4.4(a)

Third Party Proposal

 

4.4(a)

Third Party Proposed Products

 

4.4(a)

Third Party Proposer

 

4.4(a)

Trade Secret Election

 

7.3(b)

USPTO

 

7.10

UC

 

1.89

uniQure

 

Preamble

uniQure Indemnitees

 

9.6

 

 

 

 

ARTICLE II

GOVERNANCE

2.1       Project Leaders.  Within [***] ([***]) Business Days after the
Effective Date, each Party will appoint (and provide written notice to the other
Party of the identity of) a senior representative having a general understanding
of pharmaceutical discovery and development issues to act as its project leader
under this Agreement (each, a “Project Leader”).  The Project Leaders will serve
as the contact point between the Parties with respect to the Research Program,
and will be primarily responsible for: (a) facilitating the flow of information
and otherwise promoting communication, coordination of the day-to-day work and
collaboration between the Parties; (b) providing single point communication for
seeking consensus internally within the respective Party’s organization; and (c)
raising cross-Party or cross-functional disputes in a timely manner.  The
Project Leaders shall conduct regular telephone conferences as deemed necessary
or appropriate, to exchange informal information regarding the progress of the
Research Program.  Each Party may change its designated Project Leaders from
time to time upon prior written notice to the other Party.  Each Project Leader
may designate a substitute to temporarily perform the functions of that Project
Leader by prior written notice to the other Party.





-  15  -



 

2.2       Joint Research Steering Committee.

(a)        Composition.  Promptly after the Effective Date, the Parties shall
establish a joint research steering committee (the “JRSC”).  The JRSC shall be
comprised of at least [***] ([***]) named representatives of uniQure and at
least [***] ([***]) named representatives of 4DMT, one of whom shall be [***]
(unless due to his death, illness or disability), or such other numbers as the
Parties may agree in writing.  As soon as practicable after the Effective Date
(but in no event more than [***] ([***]) Business Days after the Effective
Date), each Party shall designate by written notice to the other Party its
initial representatives on the JRSC.  Each Party may replace one or more of its
non-mandatory representatives, in its sole discretion, effective upon written
notice to the other Party of such change.  These representatives shall have
appropriate technical credentials, experience and knowledge, and ongoing
familiarity with the Research Program.  The JRSC shall be disbanded upon
expiration of the Research Term.

(b)        Function and Powers of the JRSC.  During the Research Term, the
JRSC’s responsibilities shall include: (i) approving the initial Research Plan
and any amendment thereto, including allocation of tasks and resources; (ii)
developing and approving the Candidate Success Criteria; (iii) developing and
approving parameters for Animal POC; (iv) developing and approving parameters
for Clinical POC; (v) determining the frequency of meetings of the Project Team,
or subgroups of the Project Team, and the members of the Project Team to attend
such meetings, which meetings are expected to occur at least [***], with such
meetings expected to occur in person at least [***]; (vi) reviewing, approving
procedures, and making recommendations regarding Lead Optimization; (vii)
determining whether a Research Compound achieves the relevant Delivery Success
Criteria; (viii) proposing Research Compounds that have achieved the Delivery
Success Criteria for uniQure’s acceptance as GLP Tox Compounds; (ix) providing a
forum for discussion of the Research Plan, the status of the Research Program,
and relevant data; (x) serving as a forum for informal resolution of
disagreements that may arise in the relation to the Parties’ activities under
the Research Program, including any disagreement within any subcommittee; (xi)
determining and approving the overall strategy for publications and
presentations pursuant to Section 8.4; and (xii) considering and acting upon
such other matters as may be specified in this Agreement.  Any decision made by
the JRSC under this Section 2.2(b) shall be deemed a decision of the JRSC, as
applicable, for purposes of this Agreement.

2.3       Subcommittees.  The JRSC may establish and disband such subcommittees
as deemed necessary by the JRSC.  Each such subcommittee shall consist of the
same number of representatives designated by each Party, which number shall be
mutually agreed by the Parties.  Each Party shall be free to change its
representatives on written notice to the other Party or to send a substitute
representative to any subcommittee meeting.  Each Party’s representatives and
any substitute for a representative shall be bound by a written agreement with
confidentiality obligations substantially the same as those set forth in ARTICLE
VIII.  The rules for the conduct of each subcommittee, and the scope of its
responsibilities, shall be determined by the JRSC, provided that no subcommittee
shall have the authority to bind the Parties hereunder, and each subcommittee
shall report to the JRSC.

2.4       Meetings.  The JRSC shall each hold at least [***] per Calendar
Quarter.  Upon necessity, either Party shall be entitled to request additional
meetings of the JRSC.  Meetings of the JRSC shall be effective only if at least
[***] ([***]) representatives of each Party are present





-  16  -



 

or participating.  The location of meetings shall be as agreed by the Parties,
and may be held in person, alternating locations between the Parties, or by
telephone conference call or by videoconference; provided,  however, that at
least [***] ([***]) meetings of the JRSC each Calendar Year are held in
person.  4DMT’s costs and expenses incurred in connection with preparing for and
participating in all such meetings shall be paid for by uniQure in accordance
with the budget for the Research Plan.  Either Party may, from time to time,
invite additional representatives or consultants to attend JRSC meetings;
provided that at least [***] ([***]) Business Days’ prior written notice is
given of a Party’s intention to invite such other representatives or consultants
and providing full details about the name, employer and professional background
of such other representatives or consultants.  Each representative and
consultant participating in or attending a JRSC meeting shall be bound by a
written agreement with confidentiality obligations substantially the same as
those set forth in ARTICLE VIII.  The JRSC shall be co-chaired by a
representative from each Party.  The chairpersons shall set the agendas for the
JRSC meeting in advance.  Within [***] ([***]) Business Days prior to each
scheduled meeting, each Party shall, in accordance with Section 3.7(b), provide
a report to the JRSC detailing its progress with respect to the Research
Program.  The Parties will rotate the responsibility for recording, preparing
and issuing minutes for each JRSC meeting, to be circulated within [***] ([***])
Business Days after each meeting.

2.5       Decision-making.

(a)        Initial Dispute Resolution Procedures.  Subject to the provisions of
this Section 2.5, actions to be taken by the JRSC shall be taken only following
a unanimous vote, with each Party, through its representatives, having one (1)
vote.  If any subcommittee fails to reach unanimous agreement (with each Party,
through its representatives, having one (1) vote) for a period in excess of
[***] ([***]) Business Days, the matter shall be referred to the JRSC.

(b)        Referral of Unresolved Matters to Executives.  If, in accordance with
Section 2.5(a), the JRSC does not resolve any matter considered by it within
[***] ([***]) Business Days after the matter is first considered by it, the
matter may be referred by either Party to the CEO of 4DMT and CEO of uniQure
(the “Executives”) to be resolved by negotiation in good faith as soon as
practicable, but in no event later than [***] ([***]) Business Days after
referral.  Such resolution, if any, of a referred issue by the Executives shall
be final and binding on the Parties.  Any decision made by the Executives under
this Section 2.5(b) shall be deemed a decision of the JRSC for purposes of this
Agreement.

(c)        Final Decision-Making.  If a dispute referred to the Executives
pursuant to Section 2.5(b) has not been resolved in accordance with Section
2.5(b), then, subject to Section 2.5(d), uniQure shall have the final
decision-making authority.  Any decision made by uniQure pursuant to this
Section 2.5(c) shall be deemed a decision of the JRSC for purposes of this
Agreement.

(d)        Exceptions.  Notwithstanding Section 2.5(c), uniQure shall not have
the right to exercise such decision-making authority (i) in a manner that
excuses uniQure from any of its obligations specifically enumerated under this
Agreement; (ii) in a manner that negates any consent rights or other rights
specifically allocated to 4DMT under this Agreement; (iii) [intentionally
omitted]; (iv) in a manner that would require 4DMT to perform activities (A) for





-  17  -



 

which uniQure will not reimburse 4DMT’s costs (except as expressly set forth in
this Agreement), (B) that 4DMT has not agreed to perform as set forth in this
Agreement or the Research Plan, or as otherwise agreed in writing by 4DMT, or
(C) that require 4DMT to use any Know-How or other technology not contemplated
in the Research Plan and that is not developed internally by 4DMT and with
respect to the use of which 4DMT would owe a royalty or other payment; (v) in a
manner that would change the total number of 4DMT FTEs or the allocation among
the various technical disciplines as set forth in the Research Plan; (vi) in a
manner that would reduce payments committed to 4DMT pursuant to this Agreement
or take away 4DMT’s right to perform activities that 4DMT has previously agreed
to perform as set forth in the Research Plan; (vii) in a manner that would
require 4DMT to perform any act that it reasonably believes to be inconsistent
with any Law or any approval, order, policy, guidelines of a Regulatory
Authority or ethical requirements or ethical guidelines; (viii) to determine
that uniQure has fulfilled any obligation under this Agreement or that 4DMT has
breached any obligation under this Agreement; or (ix) to amend the relevant
Delivery Success Criteria.  In the event that any matter set forth in the
preceding clauses (i)-(ix) is unresolved through the JRSC and subsequently such
dispute cannot be resolved by the Executives in accordance with Section 2.5(b),
then either (A) for all such matters set forth in the preceding clauses
(iv)-(vi), there shall be no change in the Research Plan or associated budget
unless the Parties otherwise mutually agree in writing, (B) for all such matters
set forth in the preceding clauses (i), (ii), (vii) and (viii), either Party may
require the specific issue to be referred to binding arbitration pursuant to
Section 11.2, or (C) for all such matters set forth in the preceding clauses
(iii) and (ix), either Party may require the specific issue to be submitted to a
panel of external scientific experts to review the dispute pursuant to the
remainder of this Section 2.5(d).  Each Party shall select, upon either Party’s
request, one (1) external scientific expert within [***] ([***]) Business Days
after such request, and the two (2) so selected shall choose a third (3rd)
external scientific expert within an additional [***] ([***]) Business Days to
resolve the dispute, and all three (3) shall serve as neutrals.  Each expert
must be free of any conflict of interest with respect to either or both Parties
and their Affiliates and shall have expertise in the matters concerning the
unresolved dispute.  The decision of the external scientific expert panel shall
be issued within [***] ([***]) Business Days after nomination of the third
external expert and shall be final and binding on the Parties.  The Parties
agree to share equally the cost of the proceedings, including fees of the panel
members; provided, that each Party shall bear its own attorneys’ fees and
associated costs and expenses.

2.6       Limitations on JRSC Authority.  The JRSC and any subcommittee shall
have only the powers assigned expressly to it in this ARTICLE II and elsewhere
in this Agreement, and shall not have any power to amend, modify or waive
compliance with this Agreement.  In furtherance thereof, each Party shall retain
the rights, powers and discretion granted to it under this Agreement and no such
rights, powers or discretion shall be delegated or vested in the JRSC or any
subcommittee unless such delegation or vesting of rights is expressly provided
for in this Agreement or the Parties expressly so agree in writing.





-  18  -



 

ARTICLE III

RESEARCH PROGRAM

3.1       General.

(a)        Objectives.  The objectives of the Research Program are to (i)
identify and characterize AAV Capsid Variants and Research Compounds, (ii)
optimize such AAV Capsid Variants and Research Compounds and (iii) conduct other
research activities with respect to Research Compounds containing Gene Therapy
Constructs of interest in place of marker or other proof-of-principle genes with
which screening and AAV Capsid Variant optimization may have been performed, in
each case to identify Research Compounds that meet the Delivery Success
Criteria, with the objective of having such Research Compounds accepted by
uniQure for Animal POC and subsequently as GLP Tox Compounds, consistent with
the Candidate Success Criteria.

(b)        Research Plan.  The Parties shall agree to the Research Plan and
shall conduct the Research Program in accordance with the Research Plan.  The
JRSC shall endeavor to approve the initial Research Plan (including its
associated budget) within [***] ([***]) days after the Effective Date, which
initial Research Plan shall set forth the tasks to be undertaken by the Parties
(including relevant technology to be used and Materials to be provided) under
the Research Program.

(c)        Extended Research Term.  In the event that uniQure reasonably
believes that the Parties will not complete the activities under the Research
Plan during the Initial Research Term, then uniQure, at its sole discretion, may
extend the Research Term to complete the goals of such Research Plan as then in
effect for an additional [***] ([***]) month period from the expiration of the
Initial Research Term (the “Extended Research Term”).  uniQure may so extend the
Research Term by giving written notice to 4DMT at least [***] ([***]) months
prior to the expiration of the Initial Research Term.  The Parties shall
mutually agree upon the number of FTEs at 4DMT needed to perform the research
during the Extended Research Term, as well as out-of-pocket costs, and uniQure
shall provide funding for such FTEs and out-of-pocket costs in accordance with
Section 6.2(a) and, if the Parties are unable to agree on such matters prior to
the expiration of the Initial Research Term, then the Research Term shall expire
at the end of the Initial Research Term.  The Parties may further extend the
Extended Research Term by mutual written agreement.

3.2       Conduct of the Research Program.

(a)        4DMT and uniQure shall each use Commercially Reasonable Efforts to
conduct the Research Program in accordance with the Research Plan.  In addition,
uniQure shall use Commercially Reasonable Efforts to assess reasonably promptly
whether each Designated Capsid Variant provided to uniQure in connection with
assessing the Delivery Success Criteria can be manufactured in insect cells.

(b)        Either Party shall have the right to utilize the services of any
Third Party to perform its obligations under the Research Plan to the extent
that such Third Party is specifically approved in the Research Plan or otherwise
approved by the JRSC, provided that any





-  19  -



 

permitted Third Party must have entered into a written agreement with such Party
that includes terms and conditions (i) protecting and limiting use and
disclosure of Confidential Information at least to the same extent as under
ARTICLE VIII, and (ii) requiring the Third Party and its personnel to assign to
such Party all right, title and interest in and to any intellectual property
(and intellectual property rights) created or conceived in connection with
performance of subcontracted activities.  Each Party shall remain at all times
fully liable for its responsibilities under this Agreement.

(c)        4DMT and uniQure shall conduct the Research Program in accordance
with all applicable Laws, including, if and as applicable, Good Laboratory
Practices.  Each Party hereby certifies that it will not employ or otherwise use
in any capacity in performing any activity hereunder the services of any person
or entity known to it to be debarred under 21 USC §335a.

(d)        If the JRSC determines that it is desirable to transfer the AAV
Capsid Variant Libraries into baculovirus, then prior to such transfer, the
Parties will negotiate in good faith an amendment to this Agreement specifying
the allocation of ownership of Materials, Know-How, and Patent Rights.  Except
as otherwise agreed by the Parties in writing, in no event shall 4DMT transfer
the 4DMT AAV Capsid Variant Libraries to uniQure, and in no event shall uniQure
transfer its baculovirus insect cell manufacturing Know-How to 4DMT.

3.3       Candidate Success Criteria.

(a)        Within [***] ([***]) days following the date on which the Research
Plan is approved by the JRSC, the JRSC shall determine and approve the minimum
Candidate Success Criteria applicable to each class or series of Research
Compounds.  For clarity, the Candidate Success Criteria shall include
[***].  The objectives of the Research Program will always be to identify the
best possible AAV Capsid Variants for delivery of Gene Therapy Constructs to
target cells, rather than to identify AAV Capsid Variants that merely meet the
minimum Candidate Success Criteria specified in the Research Plan.  Subsequently
in the Research Program (i.e., when AAV Capsid Variants have been accepted by
uniQure as being ready for Animal POC testing or in parallel with the
identification with lead AAV Capsid Variants for Lead Optimization), the JRSC
will (i) agree on disease models for testing Gene Therapy Constructs of interest
for efficacy against particular target diseases, (ii) agree on procedures for
testing in these animal disease models and the Candidate Success Criteria in
these models intending to result in data sufficient for submission to regulatory
authorities, and (iii) recommend that Research Compounds meeting these criteria
should proceed to GLP Tox Studies.  The Candidate Success Criteria shall in all
of cases (i)-(iii) be expected to be able to be met only using Research Compound
stocks that have been prepared by uniQure in insect cells using standard uniQure
SOPs in comparison to reference vectors also prepared by uniQure in the same
way.  Notwithstanding the foregoing, the Candidate Success Criteria shall be
deemed to have been met for any Research Compound that uniQure advances into GLP
Tox Studies.

(b)        The JRSC may, from time to time during the Research Term, nominate a
Research Compound that has achieved the Candidate Success Criteria for Animal
POC (provided,  however, that the JRSC may, as appropriate, nominate a Research
Compound that has not achieved all the Candidate Success Criteria) for
consideration as a GLP Tox Compound.  uniQure will consider all data relating to
the nominated Research Compound for designation as a





-  20  -



 

GLP Tox Compound, including data generated by either uniQure or 4DMT pursuant to
this Agreement.  Such data shall include the results from all tests and other
measures included in the Candidate Success Criteria and such other information
and results as uniQure reasonably requests from 4DMT.  Within [***] ([***]) days
after delivery to uniQure of such data (the applicable “GLP Tox Candidate Review
Period”), uniQure shall provide 4DMT written notice whether uniQure accepts such
nominated Research Compound as a GLP Tox Compound and intends to Develop and
Commercialize such nominated Research Compound in accordance with the terms of
this Agreement.  Notwithstanding the foregoing, uniQure shall be deemed to have
accepted as a GLP Tox Compound any Research Compound that it advances into
pre-clinical Development conducted under Good Laboratory Practices.

3.4       Selection of AAV Capsid Variants.

(a)        Within [***] ([***]) days after 4DMT provides uniQure with the list
of AAV Capsid Variant sequences arising from each Research Selection Process and
all other data arising from or relating to such Research Selection Process,
uniQure shall submit by written notice to 4DMT a list specifying up to [***]
([***]) AAV Capsid Variants from each such Research Selection Process (the
“Designated Capsid Variants”).  If uniQure has not provided such written notice
to 4DMT within [***] ([***]) days, 4DMT shall provide written notice to uniQure
of the date that the foregoing [***] ([***]) day period will expire, and the
Parties will have the option to agree an extension by mutual consent, not to be
unreasonably withheld.

(b)        Prior to the [***] of the expiration of the Research Term, uniQure
shall submit by written notice to 4DMT a list specifying up to [***] ([***]) AAV
Capsid Variants from the list of Designated Capsid Variants for each Research
Selection Process.  All AAV Capsid Variants included in such list shall be
included as “Selected Capsid Variants,” subject to the terms and conditions of
this Agreement.  For clarity, all modifications by uniQure to the Selected
Capsid Variants and other modifications set forth in Section 1.84 shall also be
deemed “Selected Capsid Variants” for purposes of the payment obligations under
this Agreement.  4DMT shall provide written notice to uniQure if uniQure has not
provided such list to 4DMT by the date that is [***] ([***]) days prior to the
[***] of the expiration of the Research Term.

(c)        For clarity, the subset of Designated Capsid Variants not
subsequently selected as Selected Capsid Variants may be used and licensed by
4DMT to Third Parties outside the Field, but only if they also arise from a
Selection Process conducted outside the Field.  Unless such subset of Designated
Capsid Variants also arise from a Selection Process conducted outside the Field,
4DMT may not conduct any research using such subset of Designated Capsid
Variants unless otherwise agreed under the Research Plan.  For further clarity,
Selected Capsid Variants may not be used, or licensed to Third Parties, by 4DMT
or its Affiliates outside the Field.

3.5       Materials and Know-How Transfer/Use of Compounds.

(a)        In order to facilitate the Research Program, each Party shall, as set
forth in the Research Plan, provide to the other Party certain Materials and,
subject to Section 3.6, Know-How Controlled by the supplying Party for use by
the other Party in furtherance of the Research Program.  In addition, 4DMT shall
transfer to uniQure such quantities of Designated





-  21  -



 

Capsid Variants as the JRSC may reasonably request from time to time during the
Research Term to exercise its rights hereunder.  All Materials and Know-How
provided by one Party to the other Party remain the sole property of the
supplying Party.

(b)        All Materials transferred pursuant to the Research Program shall be
used (i) only for the specific purpose provided for in the Research Plan, and
(ii) solely under the control of the receiving Party.  The Materials may not be
used or delivered to or for the benefit of any Third Party without the prior
written consent of the supplying Party, and shall not be used in research or
testing involving human subjects, except as expressly contemplated in the
Research Plan or in accordance with this Agreement.  All Materials shall be
returned to the supplying Party or destroyed (at the election of the supplying
Party) promptly after completion of the use permitted under this Agreement.

(c)        THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE
MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHT OF
ANY THIRD PARTY.

(d)        At the end of the Research Term, upon request by uniQure, 4DMT shall
promptly provide to uniQure all quantities of the Royalty Bearing Compounds in
4DMT’s possession and shall promptly destroy other Research Compounds.

3.6       Third Party Intellectual Property.  The conduct of activities under
the Research Plan will use Patent Rights or Know-How licensed by 4DMT pursuant
to the UCB Agreements, subject to the terms and conditions of the UCB
Agreements.  4DMT shall be solely responsible for all obligations under the UCB
Agreements, including any and all payments and royalties due thereunder.  In
developing the Research Plan, the Parties shall discuss whether any Third Party
Patent Rights or Know-How, other than Patent Rights or Know-How licensed by 4DMT
pursuant to the UCB Agreements, will be utilized in the conduct of activities
under the Research Plan.  4DMT shall disclose to uniQure the details of any
restrictions on use or payment obligations of which it is aware that would be
triggered by such use of Third Party Patent Rights or Know-How in the Research
Program.  If the Parties mutually agree to use any inventions claimed in any
Patent Right or use any Know-How that is licensed to or has been acquired by
4DMT other than pursuant to the UCB Agreements, and if such use would require
the payment of additional consideration to the Third Party from which the Patent
Rights or Know-How was licensed or acquired, then such Patent Right or Know-How
shall be deemed under the Control of 4DMT, provided that uniQure expressly
agrees in writing to bear any such additional consideration actually to be paid
by 4DMT to the Third Party (which amounts uniQure may offset pursuant to Section
6.4(c)(ii)) with respect to the Development, manufacture or Commercialization of
Royalty Bearing Compounds or Royalty Bearing Products.  For clarity, nothing in
this Section 3.6 shall limit uniQure’s rights to obtain from a Third Party,
independent of 4DMT, a license or other right with respect to such Third Party’s
Patent Rights or Know-How.





-  22  -



 

3.7       Records and Reports.

(a)        Records.

(i)         4DMT shall maintain records, in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, which shall
fully and properly reflect all work done and results achieved in the performance
of the Research Program by or on behalf of 4DMT (the “Records”), including the
procedures, techniques and methodologies used, the progress made, and any
Invention conceived or reduced to practice or otherwise made within the scope of
or in connection with the Research Program.  As part of keeping the Records,
4DMT shall ensure that all of its personnel, and all of its agents that are
involved in the Research Program, will keep accurate laboratory notebooks, which
laboratory notebooks: (A) shall be duly signed, dated and witnessed; and (B)
shall be created and maintained in accordance with its standard operating
procedures that would be sufficient to allow for said laboratory notebooks to be
used in any proceeding before the United States Patent and Trademark Office or
United States courts, in order to establish the date of invention for any
Invention in accordance with the United States patent laws.  During the Term,
4DMT shall, upon written request by uniQure, which shall not be unreasonably
made:  (1) make all Records available for inspection and review by uniQure
during normal business hours in a timely manner; and (2) provide copies of the
Records or any part thereof to uniQure, as reasonably requested by uniQure.

(ii)       After a Research Compound has been accepted by uniQure as a GLP Tox
Compound, uniQure shall have the right to request that a copy of the relevant
portions of the laboratory notebooks relating to all stages of the generation of
such GLP Tox Compound be provided by 4DMT to uniQure. After such request by
uniQure, 4DMT shall provide such copies of the laboratory notebooks promptly to
uniQure, which shall be maintained by uniQure as 4DMT’s Confidential
Information.

(b)        Reports to the JRSC.  Between [***] ([***]) and [***] ([***])
Business Days prior to each scheduled JRSC meeting, the Parties shall provide to
the JRSC a written report on the progress of the Research Program, summarizing
the work performed under the Research Program and evaluating the work performed
in relation to the goals of the Research Program.  Each Party shall provide such
other information required by the Research Program or reasonably requested by
the other Party and reasonably available, relating to the progress of the goals
or performance of the Research Program.

ARTICLE IV

DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS; DILIGENCE

4.1       Responsibility.  uniQure shall have full responsibility, [***], for
the worldwide research, Development, manufacturing and Commercialization of
Compounds and Products in the Field, subject to the payment obligations and
other relevant terms and conditions of this Agreement.

4.2       Diligence.  The Parties will have no rights or obligations pursuant to
this Section of the Original Agreement.





-  23  -



 

4.3       Obligation to Share Vector Characterization Data for Selected Capsid
Variants.

(a)        Commencing on the Amended CLA Effective Date and continuing until the
termination or expiration of this Agreement,  uniQure shall provide, within
[***] ([***]) days after each January 31st and July 31st of each Calendar Year,
a written report to 4DMT that summarizes the Vector Characterization Data
generated by or on behalf of uniQure or its Affiliate or Sublicensee with
respect to each Selected Capsid Variant for which any research or Development
activities were conducted by or on behalf of uniQure or its Affiliate or
Sublicensee during the [***] ([***]) months that ended on the immediately prior
[***] as applicable.

(b)        Commencing on the Amended CLA Effective Date and continuing until the
termination or expiration of this Agreement, 4DMT shall provide, within [***]
([***]) days after each January 31st and July 31st of each Calendar Year, a
written report to uniQure that summarizes the Vector Characterization Data
generated by or on behalf of uniQure or its Affiliate or Sublicensee with
respect to each Selected Capsid Variant for which any research or Development
activities were conducted by or on behalf of 4DMT or its Affiliate or
Sublicensee during the [***] ([***]) months that ended on the immediately prior
[***] as applicable.

(c)        Either Party may terminate its obligation to provide written reports
pursuant to this Section 4.3 of the Agreement, if it ceases all research,
development, commercialization or other activities that would result in the
generation of any further unreported Vector Characterization Data with respect
to Selected Capsid Variants, and the Party provides written notice to the other
Party so stating and also certifying that all Vector Characterization Data that
is required to be reported with respect to Selected Capsid Variants has been so
reported and that the party provides notice that it has given up all of its
rights associated with any such Selected Capsid Variants.

4.4       Proposed Products in the Field.

(a)        If, at any time after the Amended CLA Effective Date, a Third Party
makes a bona fide proposal to 4DMT for Developing and Commercializing a Product
in the Field based on a Selected Capsid Variant (a “Third Party Proposed
Product”) using 4DMT Know-How or Joint Know-How, or the making, using or selling
of which in the absence of an appropriate license would infringe a Valid Claim
under the 4DMT Patent Rights or Joint Patent Rights, then 4DMT promptly shall
notify uniQure of the proposal of such Third Party (“Third Party Proposer”) and
shall provide uniQure with such information regarding such Third Party proposal,
including a development plan and a plan to finance such activities (“Third Party
Proposal”) as uniQure may reasonably request to evaluate such Third Party
Proposal and its potential conflict with the ongoing efforts and future plans of
uniQure.  At any time after the Research Term, 4DMT may make a bona fide
proposal to uniQure for Developing and Commercializing a Product in the Field
based on a Selected Capsid Variant (a “4DMT Proposed Product”), including a
development plan and a plan to finance such activities.  Within [***] ([***])
days after receipt of a notice from 4DMT of a Third Party Proposal or 4DMT
Proposed Product, uniQure shall notify 4DMT whether uniQure is conducting or is
interested in conducting research or Development of such Third Party Proposed
Product, 4DMT Proposed Product, or a Product that uniQure believes in good faith
is or would be competitive with such Third Party Proposed Product or 4DMT
Proposed Product (a “Competitive





-  24  -



 

Product”).  4DMT shall have the right to make a maximum total of [***] ([***])
proposals per calendar year on a non-exclusive basis for Developing and
Commercializing a Collaboration Proposed Product (as defined below) in the
Field  under this Section 4.4 and under Section 4.4 of the New CLA, such
calendar year total to be determined in the aggregate under this Agreement and
the New CLA, taken collectively.  4DMT shall have no other right to make a
proposal for Developing or Commercializing a Product, or to otherwise develop or
commercialize any product, in the Field using a Selected Capsid Variant, except
as is expressly provided herein.  “Collaboration Proposed Products” means,
collectively or separately, Third Party Proposed Products, 4DMT Proposed
Products and New CLA Proposed Products (as that term is defined in the New
CLA).   An “SCV Proposed Product” means, collectively or separately, 4DMT
Proposed Products and Third Party Proposed Products.

(b)        If uniQure notifies 4DMT that uniQure is conducting or is interested
in conducting research or Development of such Third Party Proposed Product, 4DMT
Proposed Product or Competitive Product, uniQure shall, within [***] ([***])
months after such notice, deliver to 4DMT a plan (including projected timelines)
for the research and Development thereof on a timeline consistent with the
application of Commercially Reasonable Efforts, and, thereafter, shall use
Commercially Reasonable Efforts to research, Develop, manufacture and
Commercialize such Third Party Proposed Product, 4DMT Proposed Product or
Competitive Product in accordance with such plan.  uniQure shall provide
progress reports to 4DMT in conjunction with the reports of Vector
Characterization Data under Section 4.3 from and after the date of uniQure’s
notice under this Section 4.4(b), and such reports shall contain a summary of
the activities undertaken and the status of uniQure’s research and Development
efforts with respect to such Third Party Proposed Product, 4DMT Proposed
Product, or Competitive Product during the [***] ([***]) months that ended on
the immediately prior [***] as applicable.

(c)        If uniQure notifies 4DMT that uniQure is not conducting and is not
interested in conducting research or Development of such Third Party Proposed
Product, 4DMT Proposed Product, or Competitive Product:

(i)         and the applicable Proposed Product was a Third Party Proposed
Product, then the Parties shall meet to discuss the grant of an appropriate
license by uniQure to the Third Party Proposer.  If 4DMT determines after such
meeting and due consideration that the grant of a license to such Third Party
Proposer is necessary or appropriate, uniQure shall have [***] ([***]) months
after the date of receipt of written notice of such determination (or such
longer time as shall be agreed to by the Parties in writing) to negotiate and
enter into  a non-exclusive sublicense under any relevant 4DMT Patent Rights and
any relevant Patent Rights of uniQure (including uniQure Core Patent Rights
generated under this Agreement) that are relevant due to the presence of the
applicable Selected Capsid Variant therein, to provide such Third Party Proposer
with sufficient rights under such 4DMT Patent Rights and uniQure Core Patent
Rights (and no other intellectual property rights of any kind or Controlled by
any person or entity), to research, Develop, manufacture and Commercialize the
Third Party Proposed Product in the Field on commercially reasonable terms to be
agreed by uniQure and such Third Party Proposer (such financial terms shall be
equal to or greater than the amounts as set forth in Sections 6.3(b), 6.4 and
6.5). uniQure and such Third Party Proposer shall define and agree on the
uniQure Know-How and uniQure Patent Rights that are relevant due to the presence
of the applicable





-  25  -



 

Selected Capsid Variant therein, to the extent necessary to Develop or
Commercialize AAV Capsid Variants to be licensed in such non-exclusive
sublicense or amendment, as applicable.

(ii)       and the applicable Proposed Product was a 4DMT Proposed Product, then
[***] uniQure hereby grants to 4DMT (who accepts such license) a non-exclusive
sublicense under 4DMT Patent Rights and a non-exclusive license under the
uniQure Intellectual Property that is necessary or useful due to the presence of
the applicable Selected Capsid Variant therein, and all Vector Characterization
Data reported by uniQure to 4DMT under this Agreement, to research, Develop,
manufacture and Commercialize the 4DMT Proposed Product in the Field on the
financial terms and conditions provided for in this Agreement. Such license
shall be sublicensable through one (1) or more tiers or layers of sublicensees
without the need to obtain consent from uniQure.

(d)        In the case of a Third Party Proposer, if uniQure fails to enter into
such a non-exclusive sublicense and license agreement within such [***] ([***])
month period, uniQure shall promptly (but in any event within [***] ([***]) days
after the end of such period) provide 4DMT in writing an explanation for such
failure along with the proposed terms offered by uniQure to such Third Party
Proposer.  If 4DMT determines in its good faith judgment based on reasonable
inquiry that the terms offered by uniQure to such Third Party Proposer were not
commercially reasonable, 4DMT shall notify uniQure of such determination and
provide uniQure with an additional [***] ([***]) days to enter into a sublicense
with such Third Party Proposer.  If uniQure fails to enter into an agreement
with such Third Party Proposer [***], then 4DMT shall be free to dispute
pursuant to ARTICLE XI whether uniQure has complied with its obligations under
this Section 4.4.

4.5       Pharmacovigilance.  Within [***] ([***]) months after the Amended CLA
Effective Date, the Parties shall enter into an agreement governing the exchange
of adverse event safety data (including post-marketing spontaneous reports)
received by a Party and its Affiliates, including such data received from, in
the case of uniQure, its Sublicensees or, in the case of 4DMT, its licensees,
relating to any AAV Capsid Variant provided to uniQure by 4DMT hereunder in
order to monitor the safety of all Compounds and Products and to meet reporting
requirements with any applicable Regulatory Authority.  Such data sharing
agreement shall not require the sharing of data that would disclose confidential
know-how or trade secrets of a Party or its Affiliates, or in the case of
uniQure, its Sublicensees or, in the case of 4DMT, its licensees, if such data
may be cross-referenced, such as through a Drug Master File, to satisfy the
requirements of Law and any applicable Regulatory Authority.

4.6       Marking.  Prior to the issuance in the United States of Patent Rights
included in the UC Patent Rights, uniQure agrees to mark Royalty Bearing
Product(s) Covered by any UC Patent Right (or their containers or labels) sold
in the United States under the licenses granted in this Agreement with the words
“Patent Pending,” and following the issuance in the United States of one or more
Patent Rights included in the UC Patent Rights, with the patent numbers of the
UC Patent Right(s) Covering such Royalty Bearing Product.  All Royalty Bearing
Products Covered by any UC Patent Right sold in other countries will be marked
in such manner as to conform with the patent Laws and practice of such
countries.





-  26  -



 

ARTICLE V

GRANTS OF RIGHTS

5.1       Licenses to uniQure.

(a)        Research License to uniQure.  Subject to the terms and conditions of
this Agreement, 4DMT hereby grants to uniQure, and uniQure hereby accepts,
during the Research Term and any applicable GLP Tox Candidate Review Period in
effect as of the end of the Research Term, an exclusive (but not as to 4DMT),
worldwide, royalty-free, non-sublicenseable license under the 4DMT Intellectual
Property and 4DMT’s interest in the Joint Intellectual Property, solely to (i)
conduct activities assigned to uniQure under the Research Plan, (ii) evaluate
Research Compounds, or (iii) evaluate the data developed in the conduct of
activities under the Research Plan during the Research Term.

(b)        Development and Commercialization License to uniQure.  Subject to the
terms and conditions of this Agreement, and subject to any non-exclusive license
granted to 4DMT under Section 5.2(c) with respect to any SCV Proposed Products,
4DMT hereby grants to uniQure, and uniQure hereby accepts, an exclusive (even as
to 4DMT), worldwide, milestone- and royalty-bearing license, including the right
to grant sublicenses in accordance with Section 5.3, under the 4DMT Intellectual
Property and 4DMT’s interest in the Joint Intellectual Property, and any Vector
Characterization Data reported by 4DMT to uniQure under this Agreement, to
research (subject to 4DMT’s retained rights to conduct research under the
Research Program), Develop, make and have made, use and Commercialize Selected
Capsid Variants, Royalty Bearing Compounds, and Royalty Bearing Products in the
Field.

(c)        Recordation.  Following the Effective Date or at any time during the
Term, 4DMT at the request and expense of uniQure shall promptly register or
record the licenses granted to uniQure under this Agreement with the appropriate
patent offices in all applicable countries of the Territory; provided that such
registration or recordation specifies the applicable limitations of such
license, and provided further that such registration shall have no effect on the
allocation of Prosecution and Maintenance rights and obligations set forth in
ARTICLE VII.  In the event any of the licenses granted to uniQure under this
Agreement are terminated in accordance with the terms of this Agreement, uniQure
shall promptly take such actions and execute such documents as are reasonably
requested by 4DMT to cancel such registration(s) or recordation(s) in the
applicable countries with respect to the terminated license grants.

(d)        Grant-Back License to uniQure. 4DMT hereby grants to uniQure, and
uniQure hereby accepts, a non-exclusive, worldwide, royalty-free license,
including the right to grant sublicenses through multiple tiers, under the 4DMT
Patent Rights and 4DMT Know-How that (i) arise from activities that are
conducted under this Agreement in connection with Royalty Bearing Compounds and
Royalty Bearing Products in the course of making modifications to Selected
Capsid Variants and (ii) claim or cover compositions of matter or general
methods of use of Selected Capsid Variants (for clarity, including such Patent
Rights and Know-How claiming or covering compositions combining Gene Therapy
Constructs in general and AAV Capsid Variants in general or general methods of
making or using such combinations of Gene Therapy Constructs





-  27  -



 

and AAV Capsid Variants), to research, Develop, make and have made, use and
Commercialize Selected Capsid Variants, and Products containing Selected Capsid
Variants.

5.2       Licenses to 4DMT.

(a)        Research License to 4DMT.  Subject to the terms and conditions of
this Agreement, uniQure hereby grants to 4DMT, and 4DMT hereby accepts, during
the Research Term and any applicable GLP Tox Candidate Review Period in effect
as of the end of the Research Term, a non-exclusive, worldwide, royalty-free,
non-sublicenseable license under the uniQure Intellectual Property, solely to
the extent necessary to conduct activities assigned to 4DMT under the Research
Plan.

(b)        Grant-Back License to 4DMT Outside the Field.  uniQure hereby grants
to 4DMT, and 4DMT hereby accepts, a non-exclusive, worldwide, royalty-free
license, including the right to grant sublicenses through multiple tiers, under
all Vector Characterization Data reported from uniQure to 4DMT under this
Agreement and the Patent Rights and Know-How Controlled by uniQure that is
relevant due to the presence of the applicable Selected Capsid Variant therein,
that (i) arise from activities that are conducted under this Agreement in
connection with Royalty Bearing Compounds and Royalty Bearing Products in the
course of making modifications to Selected Capsid Variants and (ii) claim or
cover compositions of matter or general methods of use of Selected Capsid
Variants that are applicable outside the Field (for clarity, excluding Patent
Rights and Know-How claiming or covering (A) insect cell manufacturing
technology, including technology or sequence modifications for adapting AAV
Capsid Variants to insect cells or insect cell expression vectors and systems,
or (B) compositions, methods of manufacture, or methods of use of Gene Therapy
Constructs, but for further clarity, including such Patent Rights and Know-How
that is necessary or useful due to the presence of the applicable Selected
Capsid Variant therein, claiming or covering compositions combining Gene Therapy
Constructs in general and AAV Capsid Variants in general or general methods of
making or using such combinations of Gene Therapy Constructs and AAV Capsid
Variants), to research, Develop, make and have made, use and Commercialize 4DMT
AAV Capsid Variants (excluding Selected Capsid Variants), and Products
containing such 4DMT AAV Capsid Variants, in all cases outside the Field.  For
the avoidance of doubt, 4DMT’s practice of the foregoing license shall be
subject to its obligations set forth in Section 5.6.  If any Patent Rights or
Know-how subject to the foregoing license are subject to agreements between
uniQure and a Third Party that require payments to be made to the Third Party by
reason of the practice of the rights granted to 4DMT under this Section 5.2(b),
such Patent Rights and Know-How shall only be deemed Controlled by uniQure if
4DMT agrees in writing to pay to uniQure the portion of the amounts due to such
Third Party that is reasonably attributable to the practice of such rights.

(c)        Non-Exclusive License for SCV Proposed Products under Section 4.4.
uniQure grants 4DMT the sublicenses and licenses provided for in Section
4.4(c)(ii) effective upon the time set forth therein, and 4DMT accepts such
sublicense and license effective as of such time.  In association with any
license agreement pursuant to Section 4.4(c) with a Third Party related to a
Third Party Proposed Product and subject to the terms and conditions of this
Agreement, uniQure shall grant to the Third Party Proposer as applicable, and
the Third Party Proposer shall accept, a non-exclusive, worldwide, milestone-
and royalty-bearing license, including the right to grant sublicenses in
accordance with Section 5.3, under the relevant uniQure





-  28  -



 

Intellectual Property and uniQure’s interest in the relevant Joint Intellectual
Property, in each case that is necessary or useful due to the presence of the
applicable Selected Capsid Variant therein, to research, Develop, make and have
made, use and Commercialize that Third Party’s Third Party Proposed Products in
the Field.

(d)        Any licenses granted to 4DMT under the uniQure Intellectual Property
(including any subset or aspect of the uniQure Intellectual Property) pursuant
to this Agreement, including, without limitation, pursuant to Sections 4.4 and
5.2, are limited to only uniQure Intellectual Property that specifically relates
to Selected Capsid Variants (including patent claims specifying a Selected
Capsid Variant or specifically claiming any methods of use or making any
Selected Capsid Variants, and excluding all other uniQure Intellectual Property
(e.g., without limitation, compositions of matter or methods of making
compositions of matter and methods of manufacturing Products (but not the
Selected Capsid Variant therein) pursuant to this Agreement).

5.3       Sublicenses.  uniQure shall have the right to grant sublicenses under
the license granted to it under Section 5.1(a) to Affiliates of uniQure and
Third Parties; provided that any sublicense granted to a Third Party under this
Agreement shall be pursuant to a written agreement that subjects such
Sublicensee to all relevant restrictions and limitations set forth in this
Agreement.  uniQure shall provide 4DMT with the name and address of each
Sublicensee of its rights under this ARTICLE V, the date of the grant of the
sublicense and a description of the rights granted promptly after the execution
and delivery of the sublicense agreement.  uniQure shall remain responsible for
the performance of its Sublicensees, and shall ensure that each Sublicensee
complies with the applicable terms and conditions of this Agreement.

5.4       Rights Retained by the Parties.  Except as expressly set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, in any Confidential Information
of the other Party or under any Patent Right or Know-How in which such other
Party or its Affiliates has rights.  Without limiting the generality of the
foregoing, any of 4DMT’s rights to 4DMT Intellectual Property not specifically
licensed to uniQure shall be retained by 4DMT, and any of uniQure’s rights to
uniQure Intellectual Property not specifically licensed to 4DMT shall be
retained by uniQure.

5.5       Section 365(n) of the Bankruptcy Code.  All rights and licenses
granted under or pursuant to any section of this Agreement are and will
otherwise be deemed to be for purposes of Section 365(n) of the United States
Bankruptcy Code (Title 11, U.S. Code), as amended or any comparable Law outside
the United States (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined in Section 101(35A) of the Bankruptcy Code.  The Parties
will retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code.  Each Party agrees that the other Party, as licensee
of such rights under this Agreement, will retain and may fully exercise all of
its rights and elections under the Bankruptcy Code or any other provisions of
applicable Law outside the United States that provide similar protection for
“intellectual property.” The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the
Bankruptcy Code or analogous provisions of applicable Law outside the United
States, the other Party will be entitled to a complete duplicate of (or complete
access to, as appropriate) the intellectual property licensed to such other
Party and all embodiments of such intellectual property, to the extent necessary
for such other Party to practice the licenses granted to it pursuant to this
Agreement under such





-  29  -



 

intellectual property, which, if not already in such other Party’s possession,
will be promptly delivered to it upon such other Party’s written request
thereof.  Any agreement supplemental hereto will be deemed to be “agreements
supplementary to” this Agreement for purposes of Section 365(n) of the
Bankruptcy Code.

5.6       Exclusivity.

(a)        Original Exclusivity Removed.  The Parties will have no rights or
obligations pursuant to Sections 5.6(a) and (b) of the Original Agreement.  As
of the Amended CLA Effective Date and with respect to the entire Agreement, the
parties have only those rights expressly provided in this Agreement.

(b)        Of 4DMT.    The Parties acknowledge that as of the Amended CLA
Effective Date,  without otherwise detracting from the license and intellectual
property ownership rights expressly granted to uniQure hereunder (including,
without limitation, with respect to uniQure’s exclusive rights to any Selected
Capsid Variants in the Field (recognizing however that uniQure’s rights to
Selected Capsid Variants may be partially non-exclusive due to any non-exclusive
rights granted 4DMT under Section 4.4)), 4DMT or its Affiliates or licensees or
sublicensees shall have the right to conduct pre-clinical research activities in
the Field using Selected Capsid Variants and such activities shall not be deemed
to violate the terms of this Section 5.6(b).  For any and all such pre-clinical
research activities in and outside of the Field using or related to any Selected
Capsid Variants, Royalty Bearing Compounds or Royalty Bearing Products, 4DMT
shall be obligated to provide to uniQure the Vector Characterization Data in
accordance with the provisions of Section 4.3.  4DMT, its Affiliates, licensees
and sublicensees shall have no right to conduct any other activities, including
any development, manufacturing, commercialization or other use of Selected
Capsid Variants, except pursuant to any rights pursuant to Section 4.4 of this
Agreement or as otherwise expressly provided in this Agreement. Moreover, apart
from any obligations of 4DMT related to the Selected Capsid Variants explicitly
set forth in this Agreement, neither Party (including its Affiliates, licensees
and sublicensees) shall have any exclusivity obligations to the other Party or
its Affiliates whatsoever under this Agreement with respect to other AAV Capsid
Variants (i.e., other than Selected Capsid Variants) for the Field.

(c)        uniQure Independent Activities.  The Parties acknowledge and agree
that uniQure will conduct research, Development, manufacturing and
Commercialization activities independently of this Agreement, inside and outside
of the Field, including with respect to AAV Capsid Variants, AAV Capsid Variant
Libraries, Gene Therapy Constructs, Compounds and Products, and no provision of
this Agreement shall apply to any such activity.

5.7       UCB Agreement Pass-Through Provisions.  uniQure acknowledges that 4DMT
has provided it with a copy of the executed UCB Agreements, and agrees that this
Agreement is subject in all respects to the terms and conditions of the UCB
Agreements.  Notwithstanding the generality of the foregoing:

(a)        uniQure acknowledges that UC (and, to the extent applicable, IGT) may
publish any and all technical data resulting from any research performed by UC
(and, to the extent applicable, IGT) relating to the inventions disclosed in the
UC Patent Rights, and UC (and, to the extent applicable, IGT) expressly reserves
the right to use such inventions, UC AAV Capsid





-  30  -



 

Variants and related technology for its educational and research purposes, to
disseminate the UC AAV Capsid Variants and other tangible materials associated
with, or required to practice such inventions or the UC Patent Rights to
researchers at nonprofit institutions for their educational and research
purposes, and to permit other nonprofit institutions to use the UC AAV Capsid
Variants to practice the UC Patent Rights for education and research purposes.

(b)        uniQure shall keep 4DMT informed of its large/small entity status, as
defined in 15 U.S.C. 632.

(c)        uniQure acknowledges that certain of the inventions disclosed in the
UC Patent Rights were funded in part by the U.S. Government, and agrees that in
accordance with 35 U.S.C. 204, to the extent required by Law, any products
covered by the UC Patent Rights and sold in the United States will be
substantially manufactured in the United States.

(d)        uniQure acknowledges that 4DMT’s exclusive rights, privileges, and
licenses under the UCB Agreements will expire on the date of the last-to-expire
Valid Claim under the UC Patent Rights covered in each agreement, respectively,
unless earlier terminated.

(e)        For any sublicense under the UC Patent Rights that uniQure grants
under Section 5.3, uniQure shall ensure that (i) such further sublicense is
subject to a written sublicense agreement and is bound by all of the applicable
terms, conditions, obligations, restrictions and other covenants of the UCB
Agreements that protect or benefit UC’s (and, if applicable, the U.S.
Government’s) rights and interests to the same extent that this Agreement does,
and (ii) it or the Sublicensee shall, within [***] ([***]) days after executing
such sublicense agreement, furnish to 4DMT for delivery to UC, subject to any
confidentiality provisions, all material terms of such sublicense pertaining to
UC’s interests, including the Sublicensee’s name and address, and
indemnification of UC as provided in this Agreement.

(f)        The Parties acknowledge and agree that upon termination of the UCB
Agreements for any reason, uniQure’s sublicenses under the UC Patent Rights
under this Agreement will remain in effect and will be assigned to UC, except
that UC will not be bound to perform any duties or obligations set forth herein
that extend beyond the duties and obligations of UC set forth in the UCB
Agreements.

(g)        uniQure acknowledges that nothing contained in this Agreement will be
construed as conferring any right to use in advertising, publicity or other
promotional activities any name, trademark, trade name, or other designation of
UC (including any contraction, abbreviation, or simulation of any of the
foregoing), and that unless required by Law, regulation, or rules of a
securities exchange, or consented to in writing by UC, the use by uniQure of the
name “The Regents of the University of California” or the name of any University
of California campus in advertising, publicity or other promotional activities
is expressly prohibited.

ARTICLE VI

PAYMENTS; ROYALTIES AND REPORTS

6.1       Initial License Payment.  In consideration of the rights to 4DMT
Intellectual Property granted herein, uniQure shall pay to 4DMT non-creditable
and non-refundable sums of:





-  31  -



 

(a) One Hundred Thousand Dollars ($100,000) within [***] ([***]) Business Days
after the later of (i) the Effective Date and (ii) receipt of an Invoice for
such amount and a duly signed original of this Agreement and, thereafter, (b)
One Hundred Thousand Dollars ($100,000) within [***] ([***]) Business Days after
the later of (i) the JRSC’s approval of the initial Research Plan (including its
associated budget) and (ii) receipt of an Invoice for such amount.

6.2       Research Program Funding.

(a)        Out-of-Pocket Costs.  Following approval of the Research Plan
(including its associated budget), uniQure shall fund all out-of-pocket costs to
be incurred by 4DMT as specifically contemplated in the Research Plan, in
accordance with the agreed-upon budget for such costs set forth in the Research
Plan or as otherwise agreed to by uniQure.  On or before the first date of each
Calendar Quarter during the Research Term, uniQure shall pay 4DMT for such
out-of-pocket costs to be incurred by 4DMT during such Calendar Quarter.  Within
[***] ([***]) days after the end of each Calendar Quarter during the Research
Term, 4DMT shall provide uniQure with a statement identifying such out-of-pocket
costs incurred by 4DMT and paid to Third Parties in connection with the Research
Program during such Calendar Quarter, in reasonable detail and with appropriate
supporting documentation.  If the supporting documentation shows that uniQure
has overpaid or underpaid the out-of-pocket costs for such Calendar Quarter,
4DMT will, together with the supporting documentation, (i) send uniQure a credit
note for the amount overpaid, upon which uniQure may credit the amount overpaid
against any other payment due by uniQure under this Agreement, or if no other
payment is due under this Agreement, 4DMT shall within [***] ([***]) days refund
the amount overpaid to uniQure, or (ii) send uniQure an Invoice for the amount
underpaid, which uniQure shall pay within [***] ([***]) days after uniQure’s
receipt of such Invoice.  For clarity, no out-of-pocket costs will be paid by
uniQure unless covered by an agreed-upon budget for such expenses set forth in
the Research Plan or as otherwise agreed to by uniQure.

(b)        4DMT Committed FTEs.  It is the Parties’ intent that the Research
Program will support the number of 4DMT FTEs in the performance of the
activities under the Research Plan during the Research Term, as specified in the
Research Plan and approved by the JRSC.  Following approval of the Research Plan
(including its associated budget), on or before the first day of each Calendar
Quarter during the Research Term, uniQure shall pay 4DMT the FTE Costs for FTEs
in the then-current Research Plan for such Calendar Quarter; provided that such
payment may be prorated in the first and last Calendar Quarters of the Research
Term.  Within [***] ([***]) days after the end of each Calendar Quarter during
the Research Term, 4DMT shall provide supporting documentation for the purpose
of verifying the calculation of the FTE charges paid by uniQure for such
Calendar Quarter.  If the supporting documentation shows that uniQure has
overpaid or underpaid the FTE payments for such Calendar Quarter, 4DMT will,
together with the supporting documentation, (i) send uniQure a credit note for
the amount overpaid, upon which uniQure may credit the amount overpaid against
any FTE or other payment due by uniQure under this Agreement, or if no other
payment is due under this Agreement, 4DMT shall within [***] ([***]) days refund
the amount overpaid to uniQure, or (ii) send uniQure an Invoice for the amount
underpaid, which uniQure shall pay within [***] ([***]) days after uniQure’s
receipt of such Invoice.  For clarity, no FTE Costs will be paid by uniQure
unless covered by an agreed-upon budget for such FTEs set forth in the Research
Plan or as otherwise agreed to by uniQure.





-  32  -



 

(c)        Equipment Payment Reimbursement.  Any amount paid by uniQure pursuant
to Section 6.2(a) for the purchase of equipment (“Equipment Payment”) shall be
subject to partial reimbursement by 4DMT in accordance with this Section
6.2(c).  For each of the first [***] ([***]) Third Party collaborations 4DMT
enters into after the Effective Date, 4DMT shall reimburse uniQure for a pro
rata portion of the Equipment Payment based on the following
formula:  [***].  For example, if 4DMT conducts [***] ([***]) Research Selection
Processes hereunder and [***] ([***]) Selection Processes for the first such
Third Party collaboration in which such equipment was actually used, 4DMT shall
reimburse uniQure for [***] percent ([***]%) of the Equipment Payments.  If 4DMT
subsequently conducts another [***] ([***]) Selection Processes for the second
Third Party collaboration in which such equipment was actually used, 4DMT shall
reimburse uniQure for a further [***] percent ([***]%) of Equipment Payments,
since the [***] ([***]) Research Selection Processes it conducted for uniQure
represents [***] of the aggregate Selection Processes conducted by 4DMT for
uniQure and for the first [***] ([***]) Third Party collaborations 4DMT entered
into after the Effective Date.  4DMT shall pay uniQure any such amount payable
under this Section 6.2(c) within [***] ([***]) days after the end of the
Calendar Quarter during which 4DMT conducted any Selection Process for either of
the first [***] ([***]) Third Party collaborations 4DMT enters into after the
Effective Date in which such equipment was actually used, and shall
contemporaneously provide uniQure with a written report detailing the
calculation of such amount.

6.3       DELETED.

6.4       Royalties.

On a Royalty Bearing Product-by-Royalty Bearing Product basis, uniQure shall pay
to 4DMT royalties on worldwide Net Sales as provided in this Section 6.4:

(a)        Royalty Rate.  uniQure shall pay to 4DMT royalties on Net Sales of
each Royalty Bearing Product by uniQure and its Affiliates equal to [***]
percent ([***]%) of all such Net Sales of such Royalty Bearing Product achieved
during the applicable Calendar Year.

(b)        Royalty Term.  uniQure’s royalty obligations to 4DMT under this
Section 6.4 shall be in effect on a country-by-country and Royalty Bearing
Product-by-Royalty Bearing Product basis during the relevant Royalty Term.  Upon
expiration of the Royalty Term for a Royalty Bearing Product in a country, the
license under Section 5.1(a) shall be fully paid-up, irrevocable, perpetual and
exclusive under the relevant Licensed IP for such Royalty Bearing Product in
such country.

(c)        Royalty Adjustments.

(i)         Non-Patented Product.  If a Royalty Bearing Product is sold in a
country and the composition of matter, formulation, or method of use of such
Royalty Bearing Product is not Covered by a Valid Claim within the Licensed IP
in such country at the time of sale, then the royalty rate for such Royalty
Bearing Product in such country shall be reduced by [***] percent ([***]%) of
the applicable rate determined pursuant to Section 6.4(a), unless such Royalty
Bearing Product embodies an Invention





-  33  -



 

with respect to which uniQure made a Trade Secret Election, in which case no
such reduction shall apply.

(ii)       Third Party Offset.  If uniQure is required, in order to avoid
infringement of any Patent Right not licensed hereunder that Covers the
composition of matter, formulation, or method of use of a Royalty Bearing
Product, to obtain a license from a Third Party in order to Develop, make, have
made, use or Commercialize such Royalty Bearing Product in a country in the
Territory and to pay a royalty or other consideration under such license
(including in connection with the settlement of a patent infringement claim),
then the royalty payments due under Section 6.4(a) with respect to Net Sales for
such Royalty Bearing Product in such country shall be reduced by [***] percent
([***]%) of the amounts payable by uniQure to such Third Party for such license
that are reasonably and appropriately allocable to such Royalty Bearing Product
in such country, provided that in no event shall the foregoing reduce the amount
of royalties payable to 4DMT in any [***] by more than [***] percent ([***]%) of
the amount determined pursuant to Section 6.4(a), as adjusted by application of
the terms of Section 6.4(c)(i).

(iii)      Limits on Deductions.  Except as expressly provided in this Section
6.4, there shall not be any offset to or deduction from the royalties payable
pursuant to this Section 6.4.  Notwithstanding Sections 6.4(c)(i) and (ii) to
the contrary, in no event shall the cumulative effect of the deductions in
Sections 6.4(c)(i) and (ii) reduce the royalties to less than [***] percent
([***]%) of the amounts determined pursuant to Section 6.4(a).

On a Royalty Bearing Product-by-Royalty Bearing Product basis, for each 4DMT
Proposed Product commercialized by 4DMT and its Affiliates pursuant to Section
4.4, 4DMT shall pay to uniQure royalties on worldwide 4DMT Net Sales as provided
in this Section 6.4:

(d)        Royalty Rate.  4DMT shall pay to uniQure royalties on 4DMT Net Sales
of each Royalty Bearing Product by 4DMT and its Affiliates equal to [***]
percent ([***]%) of all such 4DMT Net Sales of such Royalty Bearing Product
achieved during the applicable Calendar Year.

(e)        Royalty Term.  4DMT’s royalty obligations to uniQure under this
Section 6.4 shall be in effect on a country-by-country and Royalty Bearing
Product-by-Royalty Bearing Product basis during the relevant Royalty Term.  Upon
expiration of the Royalty Term for a Royalty Bearing Product in a country, the
license under Section 4.4(c) shall be fully paid-up, irrevocable, perpetual and
non-exclusive under the relevant Licensed IP for such Royalty Bearing Product in
such country.

(f)        Royalty Adjustments.

(i)         Non-Patented Product.  If a Royalty Bearing Product is sold in a
country and the composition of matter, formulation, or method of use of such
Royalty Bearing Product is not Covered by a Valid Claim within the Patent Rights
sublicensed and licensed from





-  34  -



 

uniQure to 4DMT in such country at the time of sale, then the royalty rate for
such Royalty Bearing Product in such country shall be reduced by [***] percent
([***]%) of the applicable rate determined pursuant to Section 6.4(a), unless
such Royalty Bearing Product embodies an Invention with respect to which 4DMT
made a Trade Secret Election, in which case no such reduction shall apply.

(ii)       Third Party Offset.  If 4DMT is required, in order to avoid
infringement of any Patent Right not licensed hereunder that Covers the
composition of matter, formulation, or method of use of a Royalty Bearing
Product, to obtain a license from a Third Party in order to Develop, make, have
made, use or Commercialize such Royalty Bearing Product in a country in the
Territory and to pay a royalty or other consideration under such license
(including in connection with the settlement of a patent infringement claim),
then the royalty payments due under Section 6.4(a) with respect to 4DMT Net
Sales for such Royalty Bearing Product in such country shall be reduced by [***]
percent ([***]%) of the amounts payable by 4DMT to such Third Party for such
license that are reasonably and appropriately allocable to such Royalty Bearing
Product in such country, provided that in no event shall the foregoing reduce
the amount of royalties payable to uniQure in any Calendar Quarter by more than
[***] percent ([***]%) of the amount determined pursuant to Section 6.4(a), as
adjusted by application of the terms of Section 6.4(c)(i).

(iii)      Limits on Deductions.  Except as expressly provided in this Section
6.4, there shall not be any offset to or deduction from the royalties payable
pursuant to this Section 6.4.  Notwithstanding Sections 6.4(c)(i) and (ii) to
the contrary, in no event shall the cumulative effect of the deductions in
Sections 6.4(c)(i) and (ii) reduce the royalties to less than [***] percent
([***]%) of the amounts determined pursuant to Section 6.4(a).

6.5       Sublicense Consideration.

(a)        uniQure shall pay to 4DMT the following percentages (“Sublicense
Income Sharing Percentages”) of Sublicense Consideration received by uniQure for
sublicenses under the Licensed IP under this Agreement:

(i)         [***] percent ([***]%) for any sublicense that (A) is granted prior
to initiating Animal POC for any Compound or Product that is subject of the
sublicense and (B) does not require uniQure to manufacture any such Compound or
Product for Clinical Trial or commercial purposes;

(ii)       [***] percent ([***]%) for any sublicense that (A) is granted prior
to initiating Animal POC for any Compound or Product that is subject of the
sublicense and (B) requires uniQure to manufacture any such Compound or Product
for Clinical Trial or commercial purposes;

(iii)      [***] percent ([***]%) for any sublicense that does not meet the
criteria set forth in Section 6.5(a)(i) or Section 6.5(a)(ii) above;

provided,  however, that none of subsections (i), (ii) or (iii) shall result in
uniQure paying to 4DMT under this Section 6.5 a percentage of any Sublicense
Consideration consisting of





-  35  -



 

royalties from Sublicensees on sales of UC Products during the applicable
Royalty Term that is less than [***] percent ([***]%) of 4DMT Net Sales by such
Sublicensee of such UC Products.

(b)        The term “Sublicense Consideration” shall mean consideration of any
kind received by uniQure from a Sublicensee for the grant of a sublicense under
this Agreement, such as upfront fees, royalties or milestone fees and including
any premium paid by the Sublicensee over the Fair Market Value (as defined
below) for stock of uniQure in consideration for such sublicense; provided,
 however, the following are not included in Sublicense Consideration:

(i)         Support for activities of uniQure relating to the research,
Development, manufacturing or Commercialization of Royalty Bearing Products,
which shall not exceed the fully burdened cost (and in the case of manufacturing
costs, the Fully Burdened Manufacturing Cost) for undertaking such activities
performed by or for uniQure (including Third Parties on uniQure’s behalf) by
more than [***] percent ([***]%);

(ii)       Proceeds derived from debt financing and any loans to uniQure by the
Sublicensee;

(iii)      Consideration received for the purchase of stock in uniQure or its
Affiliate to the extent that the price per share for such equity does not exceed
the Fair Market Value of such stock.  The term “Fair Market Value” shall mean
the average price at which the stock in question is publicly trading at for
[***] ([***]) days prior to the earlier of (A) the date of the announcement of
its purchase by the Sublicensee or (B) the date of its purchase by the
Sublicensee, or if the stock is not publicly traded, the value of such stock as
determined in good faith by the Board of Directors of uniQure or its applicable
Affiliate as of the time of receipt of payment; and

(iv)       Reimbursement of uniQure’s patent costs related to Patent Rights.

(c)        4DMT shall pay to uniQure the following percentages (“4D Sublicense
Income Sharing Percentages”) of 4D Sublicense Consideration received by 4DMT for
sublicenses under the Licensed IP under this Agreement:

(i)         [***] percent ([***]%) for any sublicense that (A) is granted prior
to initiating Animal POC for any Compound or Product that is subject of the
sublicense and (B) does not require 4DMT to manufacture any such Compound or
Product for Clinical Trial or commercial purposes;

(ii)       [***] percent ([***]%) for any sublicense that (A) is granted prior
to initiating Animal POC for any Compound or Product that is subject of the
sublicense and (B) requires 4DMT to manufacture any such Compound or Product for
Clinical Trial or commercial purposes;

(iii)      [***] percent ([***]%) for any sublicense that does not meet the
criteria set forth in Section 6.5(a)(i) or Section 6.5(a)(ii) above;





-  36  -



 

provided,  however, that none of subsections (i), (ii) or (iii) shall result in
4DMT paying to uniQure under this Section 6.5 a percentage of any 4D Sublicense
Consideration consisting of royalties from Sublicensees on sales of UC Products
during the applicable Royalty Term that is less than [***] percent ([***]%) of
Net Sales by such Sublicensee of such UC Products.

(d)        The term “4D Sublicense Consideration” shall mean consideration of
any kind received by 4DMT from a Sublicensee for the grant of a sublicense under
this Agreement, such as upfront fees, royalties or milestone fees and including
any premium paid by the Sublicensee over the Fair Market Value (as defined
below) for stock of 4DMT in consideration for such sublicense; provided,
 however, the following are not included in 4D Sublicense Consideration:

(i)         Support for activities of 4DMT relating to the research,
Development, manufacturing or Commercialization of Royalty Bearing Products,
which shall not exceed the fully burdened cost (and in the case of manufacturing
costs, the Fully Burdened Manufacturing Cost) for undertaking such activities
performed by or for 4DMT (including Third Parties on 4DMT’s behalf) by more than
[***] percent ([***]%);

(ii)       Proceeds derived from debt financing and any loans to 4DMT by the
Sublicensee;

(iii)      Consideration received for the purchase of stock in 4DMT or its
Affiliate to the extent that the price per share for such equity does not exceed
the Fair Market Value of such stock.  The term “Fair Market Value” shall mean
the average price at which the stock in question is publicly trading at for
[***] ([***]) days prior to the earlier of (A) the date of the announcement of
its purchase by the Sublicensee or (B) the date of its purchase by the
Sublicensee, or if the stock is not publicly traded, the value of such stock as
determined in good faith by the Board of Directors of 4DMT or its applicable
Affiliate as of the time of receipt of payment; and

(iv)       Reimbursement of 4DMT’s patent costs related to Patent Rights.

(e)        For purposes of this Article 6, “Sublicense Consideration received by
uniQure” shall include Sublicense Consideration received by uniQure’s Affiliates
(applying the definition of Sublicense Consideration mutatis mutandis to such
Affiliates) and “4D Sublicense Consideration received by 4D” shall include 4D
Sublicense Consideration received by 4DMT’s Affiliates (applying the definition
of Sublicense Consideration mutatis mutandis to such Affiliates).

6.6       Reports; Payments.  Within [***] ([***]) days after the end of each
Calendar Quarter during which there are Net Sales or 4DMT Net Sales giving rise
to a payment obligation under Section 6.4 or uniQure or 4DMT (as applicable)
received Sublicense Consideration or 4D Sublicense Consideration giving rise to
a payment obligation under Section 6.5, (a) uniQure or 4DMT (as applicable)
shall submit to 4DMT or uniQure (as applicable) a report (i) identifying for
each Royalty Bearing Product the Net Sales or 4DMT Net Sales for such Royalty
Bearing Product for each country for such Calendar Quarter, the calculation of
royalties (including





-  37  -



 

gross sales and all deductions taken from gross sales and all reductions
pursuant to Section 6.4(c)), and the royalties payable to 4DMT or uniQure (as
applicable) and (ii) identifying the Sublicense Consideration or 4D Sublicense
Consideration received by uniQure or 4DMT (as applicable) in such Calendar
Quarter and the one or more Sublicense Income Sharing Percentages or 4D
Sublicense Income Sharing Percentages applicable to such Sublicense
Consideration, and (b) uniQure or 4DMT (as applicable) shall pay to 4DMT or
uniQure (as applicable) all royalties payable under Section 6.4 and portions of
Sublicense Consideration or 4D Sublicense Consideration payable under Section
6.5.

6.7       Books and Records; Audit Rights.  Each Party (the “Audited Party”)
shall keep (and shall cause its Affiliates and Sublicensees to keep) complete,
true and accurate books and records in accordance with its Accounting Standards
in sufficient detail for the other Party (the “Auditing Party”) to determine the
payments due and costs incurred under this Agreement.  Each Auditing Party shall
have the right, [***] at its own expense, to have an independent, certified
public accounting firm of nationally recognized standing, selected by the
Auditing Party and reasonably acceptable to the Audited Party, review any such
records of the Audited Party in the location(s) where such records are
maintained by the Audited Party upon reasonable notice (which shall be no less
than [***] ([***]) days prior notice) and during regular business hours and
under obligations of strict confidence, for the sole purpose of verifying the
accuracy of the amounts paid under this Agreement within a [***] Calendar Year
period preceding the date of the request for review.  The report of such
accounting firm shall be limited to a certificate stating whether any report
made or invoice or payment submitted by the Audited Party during such period is
accurate or inaccurate, the actual amounts of 4DMT or uniQure (as applicable)
out-of-pocket expenses under Section 6.2(a), FTE Costs under Section 6.2(b),
Equipment Payment reimbursements under Section 6.2(c), and any payments under
Section 3.6, and the amount of any Net Sales, milestone, royalty or other
payment discrepancy.  No other information shall be provided to the Auditing
Party.  The Audited Party shall receive a copy of each such report concurrently
with receipt by the Auditing Party.  Should such inspection lead to the
discovery of a discrepancy to the Auditing Party’s detriment, the Audited Party
shall pay the amount of the discrepancy within [***] ([***]) days after its
receipt from the accounting firm of the certificate showing the amount of the
discrepancy.  The Auditing Party shall pay the full cost of the review unless
(a) uniQure or 4DMT (as applicable) was the Audited Party and the audited
determined an underpayment of milestones or royalties which is greater than
[***] percent ([***]%) of the amount due for the applicable period, in which
case uniQure or 4DMT (as applicable) shall pay the reasonable costs charged by
such accounting firm for such review, or (b) 4DMT or uniQure (as applicable) was
the Audited Party and the audit determined an overpayment of 4DMT or uniQure (as
applicable) out-of-pocket expenses under Section 6.2(a) or FTE Costs under
Section 6.2(b), or underpayment of Equipment Payment reimbursements under
Section 6.2(c), which is greater than [***] percent ([***]%) of the amount due
for the applicable period, in which case 4DMT or uniQure (as applicable) shall
pay the reasonable costs charged by such accounting firm for such review.  Any
overpayment of royalties by uniQure (or 4DMT, as applicable) revealed by an
inspection shall be fully creditable against future royalty payments under
Section 6.4.  As of the Amended CLA Effective Date, notwithstanding anything
express or implied, the Parties agree that there shall be no audits under this
Section 6.7 as to accounting records for any time period prior to [***] before
the Amended CLA Effective Date.





-  38  -



 

6.8       Withholding Taxes.  (a) Subject to the provisions of Section 12.7, if
Laws require withholding by uniQure of taxes imposed upon 4DMT on account of any
royalty or other payment paid under this Agreement, such taxes shall be deducted
by uniQure as required by Law from such remittable royalty or other payment and
shall be paid by uniQure to the proper tax authorities; provided that before
making any such deduction or withholding, uniQure shall give 4DMT notice of the
intention to make such deduction or withholding, which notice shall include the
authority, basis and method of calculation for the proposed deduction or
withholding, and shall be provided to the extent practicable at least a
reasonable period of time before such deduction or withholding is required, in
order for 4DMT to obtain reduction of or relief from such deduction or
withholding.  Official receipts of payment of withholding taxes shall be secured
and sent to 4DMT as evidence of such payment.  The Parties shall exercise their
best efforts to ensure that any withholding tax imposed is reduced as far as
possible under the provisions of any relevant tax treaty.

(b) Subject to the provisions of Section 12.7, if Laws require withholding by
4DMT of taxes imposed upon uniQure on account of any royalty or other payment
paid under this Agreement, such taxes shall be deducted by 4DMT as required by
Law from such remittable royalty or other payment and shall be paid by 4DMT to
the proper tax authorities; provided that before making any such deduction or
withholding, 4DMT shall give uniQure notice of the intention to make such
deduction or withholding, which notice shall include the authority, basis and
method of calculation for the proposed deduction or withholding, and shall be
provided to the extent practicable at least a reasonable period of time before
such deduction or withholding is required, in order for uniQure to obtain
reduction of or relief from such deduction or withholding.  Official receipts of
payment of withholding taxes shall be secured and sent to uniQure as evidence of
such payment.  The Parties shall exercise their best efforts to ensure that any
withholding tax imposed is reduced as far as possible under the provisions of
any relevant tax treaty.

6.9       United States Dollars.  All dollar ($) amounts specified in this
Agreement are United States dollar amounts.

6.10     Payment Method and Currency Conversion.  Except as otherwise provided
herein, all payments due to a Party hereunder shall be due and payable within
[***] ([***]) days after receipt of an invoice from the other Party and shall be
paid via a bank wire transfer to such bank account as such Party shall
designate.  For the purposes of determining the amount of any payment due
hereunder for the relevant Calendar Quarter under Section 6.4 or Section 6.5,
amounts received by a Party in any foreign currency shall be converted into
United States dollars in accordance with the normal business practice of such
Party , as applied consistently across its business.

6.11     Blocked Payments.

(a)  If, by reason of applicable Laws in any country in the Territory, it
becomes impossible or illegal for uniQure or any of its Affiliates or
Sublicensees to transfer, or have transferred on its behalf, royalties or other
payments to 4DMT, uniQure shall promptly notify 4DMT of the conditions
preventing such transfer and such royalties or other payments shall be deposited
in local currency in the relevant country to the credit of 4DMT in a recognized
banking institution with a good creditworthiness, such banking institution to be
designated by 4DMT or, if none is designated





-  39  -



 

by 4DMT within [***] ([***]) days, in a recognized banking institution selected
by uniQure or its Affiliate or Sublicensee, as the case may be, and identified
in a written notice given to 4DMT.  If so deposited in a foreign country,
uniQure shall provide, or cause its Affiliate or Sublicensee to provide,
reasonable cooperation to 4DMT so as to allow 4DMT to assume control over such
deposit as promptly as practicable.

(b)  If, by reason of applicable Laws in any country in the Territory, it
becomes impossible or illegal for 4DMT or any of its Affiliates or Sublicensees
to transfer, or have transferred on its behalf, royalties or other payments to
uniQure, 4DMT shall promptly notify uniQure of the conditions preventing such
transfer and such royalties or other payments shall be deposited in local
currency in the relevant country to the credit of uniQure in a recognized
banking institution with a good creditworthiness, such banking institution to be
designated by uniQure or, if none is designated by uniQure within [***] ([***])
days, in a recognized banking institution selected by 4DMT or its Affiliate or
Sublicensee, as the case may be, and identified in a written notice given to
uniQure.  If so deposited in a foreign country, 4DMT shall provide, or cause its
Affiliate or Sublicensee to provide, reasonable cooperation to uniQure so as to
allow uniQure to assume control over such deposit as promptly as practicable.

6.12     Late Payments.  Any payment not made within [***] ([***]) Business Days
after the due date for such payment pursuant to the terms of this Agreement
shall bear interest at a rate of the thirty-day U.S. dollar LIBOR rate effective
for the date that payment was due (as published in The Wall Street Journal,
Eastern Edition) plus [***].  Calculation of interest will be made for the exact
number of days the payment was past due based on a year of 360 days (actual
days/360).

ARTICLE VII

PATENTS

7.1       Disclosure.  Each Party shall promptly disclose to the other Party any
Inventions that it or its Affiliates or Sublicensees or their employees,
independent contractors, or agents solely or jointly make, conceive, reduce to
practice, or otherwise discover under this Agreement, and each Party shall
maintain and make available to the other Party records regarding any Inventions
that it has an obligation to assign under Section 7.2(a).

7.2       Ownership.

(a)        uniQure shall solely own all Core uniQure Intellectual Property, and
4DMT shall solely own all Core 4MDT Intellectual Property.  Without additional
consideration, each Party shall assign and hereby does assign to the other Party
such of its right, title, and interest in and to such Patent Rights (and shall
require its Affiliates and Sublicensees, and all employees, independent
contractors and their employees, and agents of such Party and its Affiliates and
Sublicensees to so assign to the other Party such of their right, title, and
interest) as is necessary to effectuate the allocation of right, title, and
interest as set forth in this Section 7.2(a).

(b)        Except as set forth in Section 7.2(a), as between the Parties, (i)
each Party shall solely own all Know-How and Inventions invented solely by
employees, agents and





-  40  -



 

consultants of such Party or its Affiliates, and any Patent Right related
thereto, subject to the licenses granted under ARTICLE V, and (ii) Know-How and
Inventions invented jointly by employees, agents, or consultants of the Parties
or their Affiliates (“Joint Intellectual Property”, which includes any Patent
Right Covering such Know-How and Inventions (“Joint Patent Rights”) and any
Know-How included in such Joint Intellectual Property (“Joint Know-How”)) shall
be jointly owned, subject to the licenses granted under ARTICLE V.  Inventorship
shall be determined in accordance with U.S. patent Laws for purposes of
determining ownership in accordance with the foregoing.

(c)        Except as expressly provided in this Agreement, and subject to any
restriction herein (including the licenses and exclusivity granted under ARTICLE
V), (i) each joint owner may engage in research, Development, manufacturing and
Commercialization activities relating to Joint Intellectual Property, and (ii)
each may assign, license, sell or otherwise encumber or transfer any such
interest without the prior written approval of the other Party and without
obligation to account or provide compensation to the other Party.

7.3       uniQure Prosecution and Maintenance of Patent Rights.

(a)        uniQure shall be solely responsible for the Prosecution and
Maintenance of the uniQure Patent Rights, including the Core uniQure Patent
Rights, at its sole expense and its sole discretion.  uniQure shall give 4DMT an
opportunity to review the text of each application, office action response or
other substantive document for a Core uniQure Patent Right specifically relating
to [***] (but not any other uniQure Patent Right) before filing with any patent
office in the Territory, shall consider 4DMT’s reasonable comments with respect
thereto, and shall supply 4DMT with a copy of each such application, office
action response or other substantive document as filed, together with notice of
its filing date and serial number.

(b)        uniQure shall have the sole right to determine whether any patent
application is filed with respect to any Core uniQure Know-How and whether to
maintain any Invention included in the Core uniQure Know-How as a trade
secret.  uniQure shall provide 4DMT with written notice if uniQure elects not to
file a patent application claiming any particular Invention included in the Core
uniQure Know-How specifically relating to compositions of matter of, methods of
use of, or methods of making any Selected Capsid Variant because uniQure prefers
to maintain such Invention as a trade secret (each, a “Trade Secret Election”).

(c)        uniQure shall notify 4DMT at least [***] ([***]) days in advance of
any applicable deadline if (i) uniQure decides that it does not wish to continue
the Prosecution and Maintenance of a [***] for which no substitute has been
filed, or (ii) uniQure decides that it intends to abandon claim scope in a
[***],  which claim scope is intended to be maintained by 4DMT, in which case,
with respect to this clause (ii), 4DMT may assume responsibility for such claim
scope by filing a divisional application restricted to such claim scope.  In
such cases (i) or (ii), uniQure shall allow 4DMT to assume responsibility for
Prosecution and Maintenance of such Core uniQure Patent Right or divisional
application at 4DMT’s expense.  If 4DMT assumes such responsibility, then 4DMT
may designate any counsel of its choice reasonably acceptable to uniQure to
handle the Prosecution and Maintenance of such Core uniQure Patent Right or
divisional application (which shall otherwise continue to be part of the Core
uniQure Patent Rights).





-  41  -



 

7.4       4DMT Prosecution and Maintenance of Patent Rights.  4DMT shall be
solely responsible for the Prosecution and Maintenance of the 4DMT Patent
Rights, including the Core 4DMT Patent Rights, at its sole expense and its sole
discretion.  4DMT will reasonably inform uniQure regarding the Prosecution and
Maintenance of 4DMT Patent Rights (including in any case, an update at least
[***]).  Notwithstanding the foregoing, the Parties acknowledge that UC will
handle the Prosecution and Maintenance of the UC Patent Rights in accordance
with the terms of the UCB Agreements.

7.5       Prosecution and Maintenance of Joint Patent Rights.  The Prosecution
and Maintenance of any Joint Patent Right shall be through a mutually selected
patent counsel.  Within [***] ([***]) days following the Effective Date, the
Parties shall agree on a patent counsel (“Joint Counsel”) who shall be engaged
by both Parties for the Prosecution and Maintenance of all such Joint Patent
Rights.  The following terms shall apply to each Joint Patent Right:

(a)        The Parties shall instruct Joint Counsel to conduct its activities as
follows:  The Joint Counsel shall give uniQure and 4DMT (or each Party’s
designee) an opportunity to review the text of each application, office action
response or other substantive document for a Joint Patent Right before filing
with any patent office in the Territory, shall incorporate uniQure’s and 4DMT’s
(or each Party’s designee) reasonable comments with respect thereto, and shall
supply uniQure and 4DMT (or each Party’s designee) with a copy of each such
application, office action response or other substantive document as filed,
together with notice of its filing date and serial number.  In the event that
4DMT and uniQure provide Joint Counsel with conflicting instructions regarding
the Prosecution and Maintenance of a Joint Patent Right, Joint Counsel shall
make the Parties aware of such conflicting instructions and, if the Parties are
not able to resolve such conflict within a reasonable time prior to the
applicable filing deadline, the Joint Counsel shall take such action as would
reasonably be expected to maximize the scope, extent and coverage of such Joint
Patent Right.

(b)        Both Parties shall cooperate with Joint Counsel in Prosecution and
Maintenance of patent applications for Joint Patent Rights, including providing
Joint Counsel with data and other information as appropriate with respect
thereto.

(c)        Joint Counsel shall keep uniQure and 4DMT advised of the status of
the Prosecution and Maintenance of Joint Patent Rights, including actual and
prospective patent filings for Joint Patent Rights, and shall provide each Party
with advance copies of any and all papers related thereto.  Joint Counsel shall
promptly give notice to uniQure and 4DMT of the grant, lapse, revocation,
surrender, invalidation or abandonment of any Joint Patent Right.

(d)        The Parties shall equally share all fees and costs charged by Joint
Counsel with respect to the Prosecution and Maintenance of Joint Patent Rights
and all other mutually agreed and approved out-of-pocket costs and expenses
incurred by either Party in connection with such Prosecution and Maintenance of
Joint Patent Rights.

(e)        uniQure shall notify 4DMT and Joint Counsel at least [***] ([***])
days in advance of the next deadline if (A) uniQure decides that it does not
wish to continue paying for the Prosecution and Maintenance of a particular
Joint Patent Right for which no substitute has been filed, or (B) uniQure
decides that it intends to abandon claim scope in a Joint Patent Right





-  42  -



 

which claim scope is intended to be maintained by 4DMT, in which case, with
respect to this clause (B), 4DMT may assume responsibility for such claim scope
by filing a divisional application restricted to such claim scope.  In such
cases (A) or (B), uniQure shall allow 4DMT to assume responsibility for
Prosecution and Maintenance of the respective Patent Rights, including payments
incurred after [***] ([***]) days after receipt of uniQure’s notice.  If 4DMT
assumes such responsibility, then: (i) 4DMT may designate any counsel of its
choice to handle the Prosecution and Maintenance of such Joint Patent Right or
of the divisional application and it shall cease to be a part of the Joint
Patent Rights; (ii) uniQure shall lose its licenses to such former Joint Patent
Right or divisional application under ARTICLE V and such former Joint Patent
Right or divisional application shall be deemed a 4DMT Patent Right; and (iii)
uniQure shall and hereby does transfer and assign all right, title and interest
in said former Joint Patent Right or of the divisional application to 4DMT as
the sole owner.  If 4DMT decides not to assume such responsibility, then it
shall instruct Joint Counsel to abandon the Prosecution and Maintenance of such
Joint Patent Right or not to file such divisional application.

(f)        4DMT shall notify uniQure and Joint Counsel at least [***] ([***])
days in advance of the next deadline if (A) 4DMT decides that it does not wish
to continue paying for the Prosecution and Maintenance of a particular Joint
Patent Right for which no substitute has been filed, or (B) 4DMT decides that it
intends to abandon claim scope in a Joint Patent Right which claim scope is
intended to be maintained by uniQure, in which case, with respect to this clause
(B), uniQure may assume responsibility for such claim scope by filing a
divisional application restricted to such claim scope.  In such cases (A) or
(B), 4DMT shall allow uniQure to assume responsibility for Prosecution and
Maintenance of the respective Patent Rights, including payments incurred after
[***] ([***]) days after receipt of 4DMT’s notice.  If uniQure assumes such
responsibility, then: (i) uniQure may designate any counsel of its choice to
handle the Prosecution and Maintenance of such Joint Patent Right or of the
divisional application and it shall cease to be a part of the Joint Patent
Rights and no further uniQure royalty obligations shall exist under this
Agreement with respect thereto; (ii) 4DMT shall lose its licenses to such former
Joint Patent Right or divisional application under ARTICLE V and such former
Joint Patent Right or divisional application shall be deemed a uniQure Patent
Right; and (iii) 4DMT shall and hereby does transfer and assign all right, title
and interest in said former Joint Patent Right or of the divisional application
to uniQure as the sole owner.  If uniQure decides not to assume such
responsibility, then it shall instruct Joint Counsel to abandon the Prosecution
and Maintenance of such Joint Patent Right or not to file such divisional
application.

7.6       Third Party Infringement.

(a)        Notice.  Each Party shall promptly report in writing to the other
Party any known or suspected (i) infringement of any of the 4DMT Patent Rights,
uniQure Patent Rights or Joint Patent Rights, or (ii) unauthorized use or
misappropriation of any of the 4DMT Know-How, uniQure Know-How or Joint
Know-How, of which such Party becomes aware and shall provide the other Party
with all available evidence regarding such known or suspected infringement or
unauthorized use.

(b)        Enforcement of Solely Owned Patent Rights.  uniQure shall have the
sole right to enforce the uniQure Patent Rights, including the Core uniQure
Patent Rights.  Subject to UC’s rights under the UCB Agreements with respect to
any UC Patent Right included





-  43  -



 

in the 4DMT Patent Rights, 4DMT shall have the sole right to enforce any 4DMT
Patent Right, including the Core 4DMT Patent Rights.  Each Party shall cooperate
in the prosecution of any such suit brought by the enforcing Party as may be
reasonably requested by the enforcing Party; provided that the enforcing Party
shall promptly reimburse all out-of-pocket expenses (including reasonable
counsel fees and expenses) actually incurred by the non-enforcing Party in
connection with such cooperation.

(c)        Enforcement of Joint Patent Rights.

(i)         In the Field.  uniQure shall have the first right, but not the
obligation, to initiate a lawsuit or take other reasonable action to enforce the
Joint Patent Rights against any infringement in the Field.  4DMT shall cooperate
in the prosecution of any such suit as may be reasonably requested by uniQure,
including joining any action as party-plaintiff at uniQure’s sole discretion;
provided that uniQure shall promptly reimburse all out-of-pocket expenses
(including reasonable counsel fees and expenses) actually incurred by 4DMT in
connection with such cooperation.

(ii)       Outside the Field.  4DMT shall retain any and all rights to initiate
a lawsuit or take other reasonable action to enforce the Joint Patent Rights
against any infringement outside the Field.  uniQure  shall cooperate in the
prosecution of any such suit as may be reasonably requested by 4DMT, including
joining any action as party-plaintiff at 4DMT’s sole discretion; provided that
4DMT shall promptly reimburse all out-of-pocket expenses (including reasonable
counsel fees and expenses) actually incurred by uniQure in connection with such
cooperation.

(iii)      Step-In Right.  If either Party does not initiate a lawsuit or take
other reasonable action pursuant to this Section 7.6(c) (the “Non-Enforcing
Party”), then the other Party (the “Enforcing Party”) shall have the right, but
not the obligation, to initiate such lawsuit or take such other action, after
providing [***] ([***]) days’ notice to the Non-Enforcing Party and giving good
faith consideration to  the Non-Enforcing Party’s reason(s) for not initiating a
lawsuit or taking other action.  For this purpose, the Non-Enforcing Party shall
cooperate in the prosecution of any such suit as may be reasonably requested by
the Enforcing Party, including joining any action as party-plaintiff at the
Non-Enforcing Party’s sole discretion; provided, that the Enforcing Party shall
promptly reimburse all out-of-pocket expenses (including reasonable counsel fees
and expenses) actually incurred by the Non-Enforcing Party in connection with
such cooperation.

(d)        Conduct of Certain Actions; Costs.  The Party initiating legal action
shall have the sole and exclusive right to select counsel for any suit initiated
by it pursuant to Section 7.6(b) or 7.6(c) (the “Initiating Party”).  The
Initiating Party shall bear its own out-of-pocket costs incurred in any such
legal action, including the fees and expenses of the counsel selected by
it.  The other Party shall have the right to participate and be represented in
any such legal action (in cases where such other Party has standing) by its own
counsel at its own expense.  The Initiating Party shall have the final say about
the strategy and decisions in the suit and any settlement.





-  44  -



 

(e)        Recoveries.  Any amount recovered in any action or settlement of any
such action shall be allocated first to equally reimburse each Party’s actual
out-of-pocket costs (including reasonable attorneys’ fees and expenses) incurred
in such action and any amount remaining shall be allocated to the Initiating
Party; provided that if uniQure is the Initiating Party with respect to any such
suit to enforce any Patent Right included in the Licensed IP in the Field, then,
with respect to any remaining portion of such recovery, (i) any amount that
reflects punitive or exemplary damages shall be allocated [***] percent ([***]%)
to uniQure and [***] ([***]%) to 4DMT, and (ii) any other amounts shall be
treated as Net Sales and subject to payment of royalties under Section 6.4(a);
and provided further that if uniQure is the Initiating Party with respect to any
such suit to enforce any Joint Patent Right outside the Field, or if 4DMT is the
Initiating Party with respect to any such suit to enforce any Joint Patent Right
in the Field, any amount remaining shall be allocated [***].

7.7       Patent Invalidity Claim.  Each Party shall promptly notify the other
in the event of any legal or administrative action by any Third Party against a
4DMT Patent Right, uniQure Patent Right or Joint Patent Right of which it
becomes aware, including any nullity, revocation, reexamination or compulsory
license proceeding.  To the extent such action is in connection with an
enforcement of such Patent Right under Section 7.6, the Parties’ rights with
respect to defending any such Patent Right in any such proceeding shall
correspond to those set forth in Section 7.6.

7.8       Patent Term Extensions.

(a)        uniQure shall have full and exclusive right to determine and control
all filings of requests for any patent term extension or supplemental patent
certificate or their equivalents in any country in the Territory for any uniQure
Patent Right, including any Core uniQure Patent Right, and all costs and
expenses relating thereto shall be paid by uniQure.

(b)        4DMT shall have full and exclusive right to determine and control all
filings of requests for any patent term extension or supplemental patent
certificate or their equivalents in any country in the Territory for any 4DMT
Patent Right, including any Core 4DMT Patent Right, and all costs and expenses
relating thereto shall be paid by 4DMT.

(c)        The Parties shall jointly determine how to defend any such action
relating to any Joint Patent Right.

(d)        The Parties shall reasonably cooperate with each other in obtaining
patent term extensions or supplemental protection certificates or their
equivalents in any country in the Territory.

7.9       Orange Book; Paragraph IV Certification.

(a)        uniQure shall have the right, but not the obligation, to list any
uniQure Patent Rights in the then-current edition of the FDA publication
“Approved Drug Products With Therapeutic Equivalence Evaluations” (the “Orange
Book”), or equivalent patent listings in other countries.





-  45  -



 

(b)        With respect to any notification provided by a Third Party to uniQure
or 4DMT under 21 U.S.C. § 355(j)(2)(B) making a certification described in 21
U.S.C. § 355(j)(2)(A)(vii)(IV) with respect to any uniQure Patent Right that is
listed for a Royalty Bearing Product in the Orange Book, or equivalent actions
in other countries, (each a “Paragraph IV Certification”), the following shall
apply notwithstanding Sections 7.6 and 7.7:

(i)         Without any avoidable delay, however at the latest within [***]
([***]) Business Days after receipt of any notification of a Paragraph IV
Certification, such Party shall notify the other Party in writing and attach of
copy of such notification.  uniQure and 4DMT shall thereafter consult and
cooperate fully to determine a course of action with respect to any such
proceeding, including the negotiation of the offer of confidential access.

(ii)       With respect to any uniQure Patent Right, uniQure shall have the sole
right to initiate any infringement proceeding as a result of such Paragraph IV
Certification (a “Paragraph IV Proceeding”) with respect to a Royalty Bearing
Product, including by commencing a patent infringement action under 35 U.S.C.
§ 271(e)(2)(A), and shall bear the expense of any such Paragraph IV Proceeding
and, if legally required, may commence such action in 4DMT’s or the relevant
4DMT Affiliate’s name and on 4DMT’s or the relevant 4DMT Affiliate’s behalf.

(iii)      Section 7.6(e) shall apply if any amount is recovered in any
Paragraph IV Proceeding or settlement of any Paragraph IV Proceeding under this
Section 7.9(b).

7.10     CREATE Act.  Each Party acknowledges and agrees that this Agreement is
a “joint research agreement” as contemplated by 35 U.S.C. § 102(c), and that all
Inventions are intended to have the benefit of the rights and protections
conferred by the Cooperative Research and Enhancement Act of 2004 (the “CREATE
Act”).  In the event that a Party seeks to rely on the foregoing and to invoke
the CREATE Act with respect to any Invention, such Party will give prior written
notice to the other Party of its intent to invoke the CREATE Act and of each
submission or disclosure such Party intends to make to the United States Patent
and Trademark Office (the “USPTO”) pursuant to the CREATE Act, including: (a)
any disclosure of the existence or contents of this Agreement to the USPTO, (b)
the disclosure of any “subject matter developed by the other Party” (as such
term is used in the CREATE Act) in an information disclosure statement or
otherwise, or (c) the filing of any terminal disclaimer over the intellectual
property of the other Party, it being agreed that no such submission, disclosure
or filing shall be made by such Party without the prior written consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed, except that no such consent shall be required to disclose to the USPTO,
through an information disclosure statement or otherwise, any “subject matter
developed by the other Party” that was previously published or included in a
published patent application by the other Party.  The other Party will provide
reasonable cooperation to such Party in connection with such Party’s efforts to
invoke and rely on the CREATE Act.





-  46  -



 

ARTICLE VIII

CONFIDENTIALITY AND PUBLICATION

8.1       Confidentiality Obligations.  Each Party shall (a) maintain in
confidence the Confidential Information of the other Party to the same extent
such Party maintains its own confidential information, (b) not disclose such
Confidential Information to any Third Party without the prior written consent of
the other Party, and (c) not use such Confidential Information for any purpose
except those permitted by this Agreement.  Such obligations shall survive for a
period of [***] ([***]) years after termination or expiration of this Agreement,
except that such obligations shall survive with respect to any Confidential
Information identified by the disclosing Party as a trade secret for so long as
such Confidential Information remains a trade secret.

8.2       Exceptions to Confidentiality.  Notwithstanding the foregoing, the
obligations of confidentiality set forth in Section 8.1 shall not apply to
information that, in each case as demonstrated by competent written
documentation:

(a)        is publicly disclosed or made generally available to the public by
the disclosing Party, either before or after it becomes known to the receiving
Party;

(b)        was known to the receiving Party, without any obligation to keep it
confidential, prior to the date of first disclosure by the disclosing Party to
the receiving Party, as shown by the receiving Party’s files and records;

(c)        is subsequently disclosed to the receiving Party by a Third Party
lawfully in possession thereof without obligation to keep it confidential and
without a breach of such Third Party’s obligations of confidentiality;

(d)        has been publicly disclosed or made generally available to the public
other than through any act or omission of the receiving Party or its Affiliates
in breach of this Agreement; or

(e)        has been independently developed by the receiving Party without the
aid, application or use of the disclosing Party’s Confidential Information (the
competent written proof of which must be contemporaneous with such independent
development).

8.3       Authorized Disclosure.  Notwithstanding Section 8.1, a Party may
disclose Confidential Information of the other Party to the extent such
disclosure is reasonably necessary in the following instances:

(a)        Prosecuting and Maintaining Patent Rights in accordance with this
Agreement;

(b)        making filings with Regulatory Authorities in accordance with this
Agreement;

(c)        complying with applicable Laws or submitting information to tax or
other Governmental Authorities; provided that if a Party is required by Law to
make any public





-  47  -



 

disclosure of Confidential Information of the other Party, to the extent it may
legally do so, it will give reasonable advance notice to the other Party of such
disclosure and will use its reasonable efforts to secure confidential treatment
of such Confidential Information prior to its disclosure (whether through
protective orders or otherwise);

(d)        to its Affiliates, and to prospective and actual acquirers,
licensees, sublicensees, employees, consultants, agents, accountants, lawyers,
advisors, investors and underwriters, on a need to know basis, each of whom
prior to disclosure must be bound by written or professional ethical obligations
of confidentiality and non-use equivalent in scope to those set forth in this
ARTICLE VIII and that are of reasonable duration in view of the circumstances of
the disclosure; or

(e)        to the extent mutually agreed to in writing by the Parties.

8.4       Scientific Publications.  During the Research Term, neither Party
shall first publish or first present in a public forum the scientific or
technical results of any activity performed pursuant to this Agreement without
the opportunity for prior review and comment by the other Party.  Each Party
agrees to provide the other Party with the opportunity to review any proposed
abstract, manuscript or scientific presentation (including any verbal
presentation) that relates to its activities performed pursuant to this
Agreement during the Research Term, at least [***] ([***]) days prior to its
intended submission for publication and agrees, upon request, not to submit any
such abstract or manuscript for publication until the other Party is given a
reasonable period of time up to [***] ([***]) months to secure patent protection
for any material in such publication that it believes to be patentable.  Both
Parties understand that a reasonable commercial strategy may require delay of
publication of information or filing of patent applications first with respect
to activities performed or results obtained pursuant to this Agreement during
the Research Term, or not to publish at all if necessary to preserve trade
secrets.  The Parties agree to review and decide whether to delay publication of
such information to permit filing of patent applications.  Neither Party shall
have the right to publish or present any Confidential Information of the other
Party, except as provided in Section 8.3.  After the Research Term, each Party
and its Affiliates may publish or present results, data or scientific findings
of any of their activities performed after the Research Term without the prior
review of the other Party, provided that such publication or presentation does
not disclose any of the other Party’s Confidential Information.  After the
Research Term, neither Party nor its Affiliates may publish or present any of
the results, data or scientific findings of any activity performed by the other
Party or its Affiliates pursuant to this Agreement without prior review and
prior written consent of such other Party.  Nothing contained in this Section
8.4 shall prohibit the inclusion of information necessary for a patent
application; provided that the non-filing Party is given a reasonable
opportunity to review the information to be included prior to submission of such
patent application.  For clarity, any publication under this Section 8.4 shall
be consistent with uniQure’s internal publication strategy, which shall be made
available to 4DMT upon request.  Nothing contained in this Section 8.4 shall
prohibit either Party from disclosing the results, data or scientific findings
of any activity performed by the other Party or its Affiliates pursuant to this
Agreement without prior review and prior written consent of the other Party,
where required, as reasonably determined by the disclosing Party’s legal
counsel, by applicable Law; provided that if a Party is required by Law to make
any such disclosure, to the extent it may legally do so, it will give reasonable
advance notice to the other Party of such





-  48  -



 

disclosure and will use its reasonable efforts to secure confidential treatment
of such information prior to its disclosure (whether through protective orders
or otherwise).

8.5       Press Releases and Other Permitted Disclosures.

(a)        4DMT and uniQure each agree not to disclose any of the terms and
conditions of this Agreement to any Third Party, except as described below in
this Section 8.5.  The Parties will cooperate in the release of a mutually
agreed upon press release announcing the collaboration contemplated by this
Agreement as soon as practicable after the Effective Date.  Subject to the other
provisions of this Agreement, no other press release, public statement or public
disclosure concerning the existence or terms of this Agreement shall be made,
either directly or indirectly, by either Party, without first obtaining the
written approval of the other Party, which such approval shall not be
unreasonably withheld or delayed beyond [***] ([***]) Business Days (or [***]
([***]) Business Days if the Party wishing to make such disclosure or any of its
controlling Affiliates is then a public company) following submission to the
approving Party of a draft of the respective press release, public statement or
public disclosure.  In no event shall any such subsequent press release, public
statement or public disclosure by 4DMT disclose, if previously undisclosed, the
identity of any Compound or Product or the stage of development of any Compound
or Product that uniQure is researching, Developing, manufacturing, or
Commercializing; provided that for clarity, uniQure may disclose, without the
written approval of 4DMT, the identity of any Compound or Product or the stage
of development of any Compound or Product that uniQure is researching,
Developing, manufacturing, or Commercializing.  In no event shall any such
subsequent press release, public statement or public disclosure by a Party
disclose, if previously undisclosed, the financial terms of this Agreement;
provided that 4DMT may disclose the receipt of, and uniQure may disclose the
payment of, any milestone payment but not the amount of such milestone payment;
provided,  further,  however, that if disclosure of the amount of a milestone
payment is required by applicable Law, by applicable stock exchange regulation,
or by order or other ruling of a competent court, as set forth in Section
8.5(c), then 4DMT or uniQure, as the case may be, may also disclose such amount
in a public statement or disclosure.  Once any public statement or public
disclosure has been approved in accordance with this Section 8.5, then either
Party may appropriately communicate information contained in such permitted
statement or disclosure.

(b)        Either Party may disclose the existence and terms of this Agreement
in confidence to its attorneys, to UC, and to each of the following, under an
agreement with terms of confidentiality and non-use no less rigorous than the
terms contained in this Agreement and, as applicable, to use such information
solely for the purpose permitted pursuant to the applicable subsection of this
Section 8.5(b):

(i)         professional accountants, consultants, or auditors;

(ii)       bankers or other financial advisors, in connection with an initial
public offering, private financing or other strategic transaction, or corporate
valuation for internal purposes;

(iii)      potential acquirers (and their respective attorneys and professional
advisors), in connection with a potential merger, acquisition or reorganization;





-  49  -



 

provided that the Party making the disclosure has a bona fide offer (e.g., a
signed term sheet or letter of intent, even if non-binding) from such Third
Party for such a transaction;

(iv)       to actual or potential investors, lenders or permitted assignees of
such Party (and their respective attorneys and professional advisors); or

(v)        to actual or potential licensees or sublicensees of such Party (and
their respective attorneys and professional advisors); provided that such
disclosure in the case of 4DMT shall not include any financial terms, the
Candidate Success Criteria, the Delivery Success Criteria, or Schedule 1.76.

(c)        Notwithstanding the foregoing provisions of this ARTICLE VIII, a
Party may disclose the existence and terms of this Agreement, however excluding,
as far as legally possible, Schedule 1.76, or the Parties’ activities under this
Agreement, where required, as reasonably determined by the legal counsel of the
disclosing Party, by applicable Law, by applicable stock exchange regulation or
by order or other ruling of a competent court, although, to the extent
practicable, the other Party shall be given [***] ([***]) Business Days advance
notice of any such legally required disclosure to comment and reasonably
consider such comments provided by such other Party on the proposed
disclosure.  In case either Party is obliged to publish this Agreement as a
“material agreement” in accordance with the U.S. stock exchange regulations
(“SEC Filing”), this Agreement shall be redacted by the filing Party as far as
legally possible, and the filing Party shall cooperate with the other Party
reasonably in advance to such SEC Filing to enable the other Party to review and
comment on the scope of such redaction.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

9.1       Representations and Warranties of the Parties.  uniQure and 4DMT each
represent, warrant and covenant to the other that:

(a)        as of the Effective Date, it has the authority and right to enter
into and perform this Agreement and grant the rights embodied herein, and it is
not aware of any legal impediment that could inhibit its ability to perform its
obligations under this Agreement;

(b)        as of the Effective Date, its execution, delivery and performance of
this Agreement does not conflict with, or constitute a breach of, any order,
judgment, agreement or instrument to which it is a party or is otherwise bound;

(c)        it shall comply in all material respects with all Laws applicable to
its actions under this Agreement; and

(d)        as of the Effective Date, no consent of any Third Party is required
for such Party to grant the licenses and rights granted to the other Party under
this Agreement or to perform its obligations hereunder.

9.2       Representations and Warranties of 4DMT.  4DMT represents, warrants and
covenants to uniQure that:





-  50  -



 

(a)        as of the Effective Date, Schedule 1.5 is compiled accurately and, to
the extent set forth in Section 1.5, is complete regarding the subject matter
set forth therein;

(b)        as of the Effective Date, 4DMT has not previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
4DMT Intellectual Property in a manner inconsistent with the terms hereof;

(c)        as of the Effective Date, 4DMT has valid and existing licenses, free
and clear of all liens, charges and encumbrances, to the 4DMT Patent Rights not
owned by 4DMT;

(d)        as of the Effective Date, to 4DMT’s knowledge, the conception,
development and reduction to practice of the 4DMT Intellectual Property has not
constituted or involved the misappropriation of trade secrets of any Third Party
or the infringement of issued Patent Rights of any Third Party;

(e)        as of the Effective Date, 4DMT has not received any written notice of
any unauthorized use, infringement, or misappropriation by any person or entity,
including any current or former employee or consultant of 4DMT, of any 4DMT
Intellectual Property;

(f)        as of the Effective Date, to 4DMT’s knowledge, there are no claims,
judgments, settlements pending or any action with respect to the 4DMT
Intellectual Property;

(g)        as of the Effective Date, to 4DMT’s knowledge, uniQure’s use of the
4DMT Intellectual Property, as reasonably anticipated to be used in the conduct
of the Research Program, will not infringe any valid Patent Right existing as of
the Effective Date and owned by any Third Party;

(h)        all of 4DMT’s personnel and employees, and Third Parties, including
agents and consultants, hired by 4DMT and involved in the Research Program are,
or when hired will be, under a written obligation to assign to 4DMT any right
they may have in any Invention first invented, discovered, made, conceived or
reduced to practice in the conduct of activities pursuant to the Research
Program, and all intellectual property rights therein;

(i)         it will not, after the Effective Date, enter into any written or
oral contractual obligation with any Third Party that would be inconsistent with
the obligations that arise on its part out of this Agreement or that would
deprive uniQure of the benefits of or rights granted under this Agreement;

(j)         as of the Effective Date, each of the UCB Agreements is in full
force and effect, and 4DMT will not, after the Effective Date, terminate, amend
or otherwise modify any of the terms thereof without prior written consent from
uniQure, or take any action or refrain from taking any action that would permit
UC to terminate any UCB Agreement (it being recognized that if the Selected
Capsid Variants are not UC AAV Capsid Variants, and UC terminates any UCB
Agreement, 4DMT shall not be deemed to be in breach of the foregoing), and 4DMT
shall promptly provide uniQure with a copy of each notice it receives from UC
under any UCB Agreement; and





-  51  -



 

(k)        if, during the Term, 4DMT has reason to believe that it or any of its
employees, officers, subcontractors, or consultants rendering services hereunder
(i) is or shall be debarred or convicted of a crime under 21 U.S.C. Section
335a, or (ii) is or shall be under indictment under said Section 335a, then 4DMT
shall immediately notify uniQure in writing.

For purposes of this Section 9.2, “knowledge” shall mean the actual knowledge of
4DMT, including [***].

9.3       Representations and Warranties of uniQure.  uniQure represents,
warrants and covenants to 4DMT that:

(a)        all of uniQure’s personnel and employees, and Third Parties,
including agents and consultants, hired by uniQure and involved in the Research
Program are, or when hired will be, under a written obligation to assign to
uniQure any right they may have in any Invention first invented, discovered,
made, conceived or reduced to practice in the conduct of activities pursuant to
the Research Program, and all intellectual property rights therein;

(b)        it will not, after the Effective Date, enter into any written or oral
contractual obligation with any Third Party that would be inconsistent with the
obligations that arise on its part out of this Agreement or that would deprive
4DMT of the benefits of or rights granted under this Agreement;

(c)        if, during the Term, uniQure has reason to believe that it or any of
its employees, officers, subcontractors, or consultants rendering services
hereunder (i) is or shall be debarred or convicted of a crime under 21 U.S.C.
Section 335a, or (ii) is or shall be under indictment under said Section 335a,
then uniQure shall immediately notify 4DMT in writing.

9.4       No Other Warranties.

(a)        EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
AND PARTICULARLY THAT PRODUCT(S) WILL BE SUCCESSFULLY DEVELOPED HEREUNDER, AND
IF PRODUCT(S) ARE DEVELOPED, WITH RESPECT TO SUCH PRODUCT(S), THE PARTIES
DISCLAIM ALL IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

(b)        uniQure acknowledges that UC has not warranted to 4DMT under the UCB
Agreements as to the validity of any Patent Rights or that practice under such
Patent Rights shall be free of infringement.  UNIQURE, ITS AFFILIATES AND ITS
SUBLICENSEE(S) AGREE THAT (I) THE LICENSES GRANTED PURSUANT TO THE UCB
AGREEMENTS, THE UC AAV CAPSID VARIANTS, AND THE ASSOCIATED INVENTIONS ARE
PROVIDED WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OR ANY OTHER WARRANTY, EXPRESSED OR IMPLIED; (II) UC MAKES NO REPRESENTATION OR
WARRANTY THAT ANY INVENTION CLAIMED BY THE UC PATENT RIGHTS, THE UC AAV CAPSID
VARIANTS, THE UC PATENT RIGHTS, OR THE UC PRODUCTS WILL NOT INFRINGE ANY PATENT
OR OTHER PROPRIETARY RIGHT; AND (III) IN NO EVENT WILL UC BE LIABLE FOR ANY





-  52  -



 

INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THE
LICENSES GRANTED PURSUANT TO THE UCB AGREEMENTS OR THE USE OF ANY INVENTION
CLAIMED BY THE UC PATENT RIGHTS, THE UC AAV CAPSID VARIANTS, THE UC PATENT
RIGHTS, OR THE UC PRODUCTS.

9.5       Indemnification by uniQure.  uniQure shall indemnify, hold harmless
and defend 4DMT, its Affiliates and all of their respective officers, directors,
employees, agents and shareholders (collectively, the “4DMT Indemnitees”) from
and against any and all losses, damages, liabilities, judgments, fines, amounts
paid in settlement, expenses and costs of defense (including reasonable
attorneys’ fees and witness fees) (collectively, “Damages”) resulting from any
demand, claim, action or proceeding brought or initiated by a Third Party (each
a “Third Party Claim”) against any 4DMT Indemnitee to the extent arising out of:
(a) a Default by uniQure; (b) the negligence or willful misconduct of a uniQure
Indemnitee; or (c) the use, Development, Commercialization, storage or other
exploitation of any Compound or Product by uniQure, its Affiliates,
Sublicensees, Third Party Distributors, or Third Party independent contractors;
provided that (i) the 4DMT Indemnitees shall comply with the procedures set
forth in Section 9.7(a); and (ii) such indemnity shall not apply to the extent
such Third Party Claim is subject to indemnification by 4DMT under Section 9.6.

9.6       Indemnification by 4DMT.  4DMT shall indemnify, hold harmless and
defend uniQure, its Affiliates and all of their respective officers, directors,
employees, agents, and shareholders (collectively, the “uniQure Indemnitees”)
from and against any and all Damages resulting from any Third Party Claim
against any uniQure Indemnitee to the extent arising out of: (a) a Default by
4DMT; (b) the negligence or willful misconduct of a 4DMT Indemnitee; or (c) the
use, Development, Commercialization, storage or other exploitation of any 4DMT
AAV Capsid Vector, Compound, Product (other than a Royalty Bearing Compound or
Royalty Bearing Product), or 4DMT Product with which 4DMT proceeds under Section
4.4, in each case by 4DMT, its Affiliates, sublicensees or Third Party
independent contractors; provided that (i) the uniQure Indemnitees shall comply
with the procedures set forth in Section 9.7(b); and (ii) such indemnity shall
not apply to the extent such Third Party Claim is subject to indemnification by
uniQure under Section 9.5.

9.7       Procedure.

(a)        To be eligible for the 4DMT Indemnitees to be indemnified hereunder,
4DMT shall provide uniQure with prompt notice of the Third Party Claim giving
rise to the indemnification obligation under Section 9.5 and the exclusive
ability to defend or settle any such claim; provided however that uniQure shall
not enter into any settlement for damages, or that imposes upon 4DMT any
obligation or liability, without 4DMT’s prior written consent, such consent not
to be unreasonably withheld, delayed or conditioned. 4DMT shall have the right
to participate, at its own expense and with counsel of its choice, in the
defense of any claim or suit that has been assumed by uniQure.

(b)        To be eligible for the uniQure Indemnitees to be indemnified
hereunder, uniQure shall provide 4DMT with prompt notice of the Third Party
Claim giving rise to the indemnification obligation under Section 9.6 and the
exclusive ability to defend or settle any such claim; provided however that 4DMT
shall not enter into any settlement for damages, or that





-  53  -



 

imposes upon uniQure any obligation or liability, without uniQure’s prior
written consent, such consent not to be unreasonably withheld, delayed or
conditioned.  uniQure shall have the right to participate, at its own expense
and with counsel of its choice, in the defense of any claim or suit that has
been assumed by 4DMT.

9.8       uniQure Indemnity to UC.  uniQure shall, and shall require its
Sublicensees to, indemnify, defend, and hold harmless UC and IGT, and their
officers, employees, and agents; sponsor(s) of the research that led to the
inventions disclosed in the UC Patent Rights and the UC AAV Capsid Variants; and
the inventors of any UC Patent Rights and their employers against any and all
losses, damages, costs, fees, and expenses resulting from Third Party claims and
suits arising out of uniQure’s activities under this Agreement or of any
Sublicensee activities under any sublicense agreement granting rights under the
UC Patent Rights or the UC AAV Capsid Variants, or any use or possession of the
UC AAV Capsid Variants resulting from uniQure’s exploitation of its rights
thereto.  This indemnification will include any product liability
claims.  uniQure will keep UC informed of its defense of any claims pursuant to
this Section 9.8, and UC will cooperate reasonably in any such suit.  If UC
invokes the provisions of this Section 9.8, UC will not make any admissions or
take any actions in such claim or suit that may prejudice or impair uniQure’s
ability to defend such claim or suit without uniQure’s prior written consent,
and uniQure will not admit liability or wrongdoing on behalf of UC without UC’s
prior written consent.

9.9       Insurance.  Each Party shall procure and maintain insurance or
self-insurance, including general liability insurance and product liability
insurance, adequate to cover its obligations hereunder and that are consistent
with normal business practices of prudent companies similarly situated, at all
times during which any Research Compound, Royalty Bearing Compound, or Royalty
Bearing Product is being Developed, clinically tested in human subjects or
Commercialized by or on behalf of such Party, its Affiliates or sublicensees,
including, in the case of uniQure, its Sublicensees.  It is understood that any
such insurance or self-insurance shall not be construed to create a limit of a
Party’s liability with respect to its indemnification obligations under this
ARTICLE IX.  Each Party shall provide the other Party with written evidence of
such insurance or self-insurance upon request.  Each Party shall provide the
other Party with written notice at least [***] ([***]) days prior to the
cancellation, non-renewal or material change in such insurance or self-insurance
which could adversely affect rights hereunder.  Without limiting the generality
of the foregoing:

(a)        uniQure, at its sole cost and expense, will ensure that the
applicable entity performing activities in connection with any work performed
hereunder, whether uniQure, an Affiliate, or a Sublicensee, will obtain, keep in
force, and maintain the following insurance:

(i)         prior to the start of Clinical Trials of a UC Product, commercial
form general liability insurance (contractual liability included) with limits as
follows:

 

 

Each Occurrence

$[***]

Products/Completed Operations Aggregate

$[***]

Personal and Advertising Injury

$[***]

General Aggregate

$[***]

 





-  54  -



 

(ii)       Upon the start of any Clinical Trials of a UC Product, commercial
form general liability insurance (contractual liability included), and product
liability insurance if not otherwise included, with limits as follows:

 

Each Occurrence

$[***]

Products/Completed Operations Aggregate

$[***]

Personal and Advertising Injury

$[***]

General Aggregate

$[***]

 

(iii)      upon the First Commercial Sale of a UC Product, commercial form
general liability insurance (contractual liability included), and product
liability insurance if not otherwise included, with limits as follows:

 

 

Each Occurrence

$[***]

Products/Completed Operations Aggregate

$[***]

Personal and Advertising Injury

$[***]

General Aggregate

$[***]

 

If the above insurance is written on a claims-made form, it shall continue for
[***] ([***]) years following termination or expiration of this Agreement.

(iv)       worker’s compensation as legally required in the jurisdiction in
which uniQure, an Affiliate, or a Sublicensee, as applicable, is doing business.

uniQure will promptly notify UC of any material reduction in the insurance
coverages below the amounts required hereunder.

(b)        Within [***] ([***]) days after the Effective Date, uniQure will
furnish 4DMT with certificates of insurance evidencing compliance with all
requirements.  Such certificates will:

(i)         where possible, provide for [***] ([***]) days’ ([***] ([***]) days
for non-payment of premium) advance written notice to 4DMT and UC of any
cancellation of insurance coverages described above in Section 9.9(a);

(ii)       indicate that 4DMT and UC have been endorsed as additional insureds
under the coverage described above in Section 9.9(a); and

(iii)      include a provision that the coverages described above in Section
9.9(a) will be primary and will not participate with, nor will be excess over,
any valid and collectable insurance or program of self-insurance maintained by
4DMT or UC.

9.10     No Consequential or Punitive Damages.  EXCEPT WITH RESPECT TO (a) THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT WITH
RESPECT TO THIRD PARTY CLAIMS, (b) A BREACH OF THE





-  55  -



 

CONFIDENTIALITY OBLIGATIONS OF ARTICLE VIII, (c) A BREACH OF SECTION 5.6, OR (d)
A PARTY’S WILLFUL MISCONDUCT, NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING
LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES.

ARTICLE X

TERM AND TERMINATION

10.1     Term and Expiration.  This Agreement shall be effective as of the
Effective Date and unless terminated earlier pursuant to Section 10.2, this
Agreement shall continue in effect until the expiration of all of uniQure’s and
4DMT’s payment obligations hereunder (the “Term”).  Upon expiration, all
licenses granted hereunder shall be fully paid-up, perpetual and irrevocable.

10.2     Termination.

(a)        Termination of Agreement for Cause.

(i)         This Agreement may be terminated at any time during the Term upon
written notice by either Party (the “Non-Defaulting Party”) upon Default of the
other Party (the “Defaulting Party”), which Default remains uncured for ninety
(90) days after written notice requesting cure of such Default.  The
Non-Defaulting Party shall provide written notice to the Defaulting Party, which
notice shall identify the Default, the intent to so terminate and the actions or
conduct that it considers would be an acceptable cure of such Default.  If the
Defaulting Party disputes the Default under this Section 10.2(a), then the issue
of whether the Non-Defaulting Party may properly terminate this Agreement on
expiration of the applicable cure period shall be resolved in accordance with
ARTICLE XI.  If, as a result of such dispute resolution process, it is
determined that the alleged Defaulting Party committed a Default and the
Defaulting Party does not cure such Default within sixty (60) days after the
date of such dispute resolution award (the “Additional Cure Period”), then such
termination shall be effective as of the expiration of the Additional Cure
Period.  If the Parties dispute whether such Default was so cured, either Party
alone may request the same tribunal to determine whether it was so cured, and
the Parties shall cooperate to allow such determination to be made within thirty
(30) days after such request by either Party.  Any such dispute resolution
proceeding does not suspend any obligation of either Party hereunder, and each
Party shall use reasonable efforts to mitigate any damage.  If, as a result of
any such dispute resolution proceeding, it is determined that the alleged
Defaulting Party did not commit such Default (or such Default was cured in
accordance with this Section 10.2(a)), then no termination shall be effective,
and this Agreement shall continue in full force and effect.  Notwithstanding the
foregoing, if 4DMT is the Non-Defaulting Party and the claimed Default by
uniQure as the Defaulting Party relates to one or more Compounds or Products,
and not this entire Agreement, then this Agreement shall be terminated only with
respect to the Indication for which such Compound(s) or Product(s) were intended
to treat and such Indication shall be removed from the Field.

(ii)       Notwithstanding Section 10.2(a)(i), uniQure shall have the right to
terminate this Agreement during the Research Term immediately upon written
notice to





-  56  -



 

4DMT if David Schaffer ceases to be a representative of 4DMT on the JRSC or is
otherwise unavailable to direct 4DMT’s Research Program activities during any
consecutive fifteen (15) Business Day period, in each case for any reason other
than his death, illness or disability, which shall be deemed a Default by 4DMT.

(b)        Termination for Bankruptcy.  To the extent allowed under applicable
Law, either Party shall have the right to terminate this Agreement in the event
of the commencement of any proceeding in or for bankruptcy, insolvency,
dissolution or winding up by or against the other Party (other than pursuant to
a corporate restructuring) that is not dismissed or otherwise disposed of within
sixty (60) days thereafter.

(c)        Termination for Futility.  uniQure shall have the right terminate
this Agreement immediately upon written notice to 4DMT summarizing the basis for
such termination if, at any point prior to the first (1st) anniversary of the
Effective Date, the JRSC determines that (i) it would be futile to continue the
Research Program, including if the JRSC determines that any Candidate Success
Criteria or Delivery Success Criteria cannot be met through use of the 4DMT
Intellectual Property following the reasonable efforts of 4DMT to achieve such
Candidate Success Criteria or Delivery Success Criteria or (ii) 4DMT is not
making bona fide efforts to achieve the timelines set forth in the Research
Plan.

(d)        Termination for Convenience.  uniQure shall have the right terminate
this Agreement at any time after the Research Term, for any reason or for no
reason, by giving 4DMT ninety (90) days’ prior written notice thereof.

(e)        Special Termination Right of 4DMT.  In the event that (i) uniQure
B.V. does not complete an underwritten public offering of its ordinary shares
pursuant to an effective registration statement under the U.S. Securities Act of
1933 and the listing of its ordinary shares on the Nasdaq Global Market by
September 1, 2014, December 31, 2014, or December 31, 2015, as the case may be,
and (ii) uniQure B.V. has not agreed in writing to pay the applicable “Cash-Out
Amount” provided for in Article 4c of each of the Grant Letters in respect of
options that will vest on the first vesting date following such applicable date,
4DMT shall have the right to terminate this Agreement by providing written
notice thereof to uniQure within thirty (30) days following such applicable
date, and any such termination shall be effective as of the thirtieth (30th) day
following such applicable date.

10.3     Effect of Termination

(a)        If uniQure terminates this Agreement under Section 10.2(a) or Section
10.2(b):

(i)         uniQure’s licenses pursuant to this Agreement shall continue;
provided however that uniQure shall continue to fulfill uniQure’s payment
obligations with respect to milestones and royalties under ARTICLE VI; and
provided further that uniQure may reduce such payment obligations by the amount
of monetary damage suffered by uniQure as a direct result of 4DMT’s Default, as
determined (A) in a final decision of the arbitrators in accordance with Section
11.2 or, with respect to an Excluded Claim, a court of competent





-  57  -



 

jurisdiction, which decision is not appealable or has not been appealed within
the time allowed for appeal, or (B) by the Parties in a settlement agreement;

(ii)       4DMT shall, within [***] ([***]) days after the effective date of
such termination, return or cause to be returned to uniQure, copies of all
uniQure’s Confidential Information and uniQure Intellectual Property and all
Materials provided by uniQure, except that 4DMT may retain one copy of uniQure’s
Confidential Information solely for legal archive purposes and to exercise the
licenses granted to 4DMT which survive termination of this Agreement;

(iii)      For clarity, uniQure shall be released of its ongoing diligence
obligations under Section 4.2 and uniQure and 4DMT shall be released of their
disclosure and information exchange obligations under ARTICLE III and ARTICLE
IV;

(iv)       For clarity, the JRSC and its subcommittees shall not meet anymore;

(v)        No further options under each Grant Letter shall vest from and after
the effective date of such termination; and

(vi)       If this Agreement is terminated pursuant to Section 10.2(a)(ii),
uniQure shall continue to fund the FTEs included in the Research Plan pursuant
to Section 6.2(b) for the [***] ([***]) months immediately following the
effective date of such termination.

(b)        Upon termination of this Agreement by uniQure under Section 10.2(c)
or Section 10.2(d), or by 4DMT under Section 10.2(a),  Section 10.2(b), or
Section 10.2(e):

(i)         For clarity, uniQure’s licenses pursuant to Section 5.1 and 4DMT’s
exclusivity obligations pursuant to Section 5.6 shall terminate as of the
effective date of such termination;

(ii)       Effective as of the effective date of such termination, the license
granted to 4DMT under Section 5.2(b) shall be automatically expanded to include
the Selected Capsid Variants and all fields of use;

(iii)      uniQure shall, within [***] ([***]) days after the effective date of
such termination, return or cause to be returned to 4DMT, copies of all 4DMT’s
Confidential Information and 4DMT Intellectual Property and all Materials
provided by 4DMT; except that uniQure may retain one copy of the 4DMT
Confidential Information solely for legal archive purposes;

(iv)       4DMT shall, within [***] ([***]) days after the effective date of
such termination, return or cause to be returned to uniQure, copies of all
uniQure’s Confidential Information and uniQure Intellectual Property and all
Materials provided by uniQure, except that 4DMT may retain one copy of uniQure’s
Confidential Information solely for legal archive purposes and to exercise the
licenses granted to 4DMT which survive termination or are granted upon
termination of this Agreement;





-  58  -



 

(v)        For a period of [***] ([***]) months, if termination occurs after
Regulatory Approval of Royalty Bearing Products, uniQure and its Affiliates
shall be entitled to finish work in progress and to sell any of the Royalty
Bearing Products remaining in inventory in accordance with the terms of this
Agreement to the extent such Royalty Bearing Products were being sold in the
Territory at the time of termination, provided that such sales shall be subject
to the royalty and milestone provisions of this Agreement;

(vi)       If this Agreement is terminated pursuant to Section 10.2(c), (A)
uniQure shall continue to fund the FTEs included in the Research Plan pursuant
to Section 6.2(b) for the [***] ([***]) months immediately following the
effective date of such termination, but in no event for less than [***] after
the Effective Date, and (B) no further options under each Grant Letter shall
vest from and after the date that [***] percent ([***]%) of all options under
such Grant Letter have vested; and

(vii)     If this Agreement is terminated pursuant to Section 10.2(e), uniQure
shall continue to fund the FTEs included in the Research Plan pursuant to
Section 6.2(b) for the [***] ([***]) months immediately following the effective
date of such termination, but in no event for less than [***] after the
Effective Date.

Notwithstanding the foregoing, if such termination is under Section 10.2(a)
solely with respect to one or more  given Indication(s), then uniQure’s licenses
pursuant to Section 5.1 do not terminate but the Field is automatically narrowed
to exclude the relevant Indication(s), and 4DMT’s exclusivity obligations
pursuant to Section 5.6 terminate solely with respect to the relevant
Indication(s); subsection (ii) shall not apply; the license granted to 4DMT
under Section 5.2(b) shall be automatically expanded to include the relevant
Indication(s) rather than all fields of use; and uniQure’s obligations under
subsection (iii) shall be limited to copies of 4DMT’s Confidential Information
and 4DMT Intellectual Property and Materials that relate solely to the relevant
Indication(s).

10.4     Effect of Expiration or Termination; Survival.

(a)        Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination.  Any
expiration or termination of this Agreement shall be without prejudice to the
rights of either Party against the other accrued or accruing under this
Agreement prior to expiration or termination, including the obligation to pay
royalties for Royalty Bearing Product(s) sold prior to such expiration or
termination.  Termination of this Agreement shall be in addition to, and shall
not prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages or equitable relief with respect to any breach
of this Agreement, regardless of whether or not such breach was the reason for
the termination.

(b)        The provisions of ARTICLE I,  ARTICLE VII,  ARTICLE VIII,  ARTICLE
XI,  ARTICLE XII, and Sections 4.5, 5.2(b),  5.4,  5.5,  6.2(c),  9.4,  9.5,
 9.6,  9.7,  9.8,  9.9,  9.10,  10.3 and 10.4 shall survive any expiration or
termination of this Agreement, and with respect to those Royalty Bearing
Products in such countries for which uniQure retains a Development and
Commercialization license after the expiration or termination of this Agreement,
the provisions of ARTICLE VI shall also survive.





-  59  -



 

ARTICLE XI

DISPUTE RESOLUTION

11.1     Seeking Consensus.  If any dispute arises out of, in connection with or
related to this Agreement, including disputes over the interpretation,
performance, enforcement or breach of this Agreement, including any dispute that
is not within the jurisdiction of the JRSC, (a “Dispute”), excluding any dispute
resolved in accordance with Section 2.5(c) (subject to Section 2.5(d)), then
upon the written request of either Party, the matter shall be referred to the
Executives, who shall meet in a good faith effort to resolve the dispute within
[***] ([***]) days.  If the Parties’ Executives cannot agree on a resolution of
the Dispute within such [***] ([***]) day period, then it shall be resolved
pursuant to the remaining provisions of this ARTICLE XI.

11.2     Arbitration.  If the Parties do not fully settle a Dispute pursuant to
Section 2.5 (only as to those matters that may be referred to arbitration) or
11.1, as applicable, and a Party wishes to pursue the matter, each such Dispute
that is not an Excluded Claim (as defined below) shall be finally resolved by
binding arbitration in accordance with the Rules of Arbitration of the ICC
(International Chamber of Commerce) and judgment on the arbitration award may be
entered in any court having jurisdiction thereof.

(a)        The arbitration shall be conducted by a panel of three (3)
persons.  Within [***] ([***]) days after initiation of arbitration, each Party
shall select one person to act as arbitrator and the two Party-selected
arbitrators shall select a third arbitrator within [***] ([***]) days after
their appointment.  If the arbitrators selected by the Parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be appointed
by the ICC.  The place of arbitration shall be New York City, New York, and all
proceedings and communications shall be in English.

(b)        Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration award is rendered or the Dispute is otherwise
resolved.  Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award.  The scope of the authority of the arbitrators shall be
limited to the strict application of law.  The arbitrators shall have no
authority to award punitive or any other type of damages not measured by a
Party’s compensatory damages, except as permitted by Section 9.10.  Each Party
participating in an arbitration pursuant to the terms of this Agreement shall,
[***].  The arbitrators shall have the power to award recovery of all costs
(including reasonable attorney’s fees, administrative fees, arbitrators’ fees
and court costs) to the prevailing Party.

(c)        Neither Party shall be required to give general discovery of
documents, but may be required to produce documents or testimony that are
relevant or considered relevant by the arbitrators to the Dispute.  It is the
objective and intent of the Parties that any arbitration proceeding be conducted
in such a manner that a decision will be rendered by the arbitrators within
[***] ([***]) days after the third arbitrator is appointed to the panel, and the
Parties and the panel selected in the manner provided above will adopt rules and
procedures intended to implement such objective and intent.





-  60  -



 

(d)        Except to the extent necessary to confirm or vacate an award or as
may be required by Law (including applicable securities laws or the rules of any
stock exchange on which a Party’s securities may then be listed), neither a
Party nor an arbitrator may disclose the existence, content, or results of
arbitration without the prior written consent of both Parties.  In no event
shall arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the dispute, controversy or claim would be barred
by the applicable New York statute of limitations.

(e)        The Parties agree that any payment made pursuant to this Agreement
pending resolution of the Dispute shall be refunded or credited if the
arbitrators or court determines that such payments are not due.

As used in this Section 11.2, the term “Excluded Claim” shall mean a Dispute
that concerns (a) the validity, enforceability, scope or infringement of a
patent, trademark or copyright; or (b) any antitrust, anti-monopoly or
competition law or regulation, whether or not statutory.

ARTICLE XII

MISCELLANEOUS

12.1     Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, other than any principle of
conflict or choice of laws that would cause the application of the Laws of any
other jurisdiction.

12.2     Waiver.  Waiver by a Party of a breach hereunder by the other Party
shall not be construed as a waiver of any succeeding breach of the same or any
other provision.  No delay or omission by a Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder shall operate as
a waiver of any right, power or privilege by such Party.  No waiver shall be
effective unless made in writing with specific reference to the relevant
provision(s) of this Agreement and signed by a duly authorized representative of
the Party granting the waiver.

12.3     Notices.  All notices, instructions and other communications hereunder
or in connection herewith shall be in writing, shall be sent to the address
specified in this Section 12.3 and shall be: (a) delivered personally; (b)
transmitted by facsimile; (c) sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) sent via a reputable international
overnight delivery service.  Any such notice, instruction or communication shall
be deemed to have been delivered (i) upon receipt if delivered by hand, (ii)
when transmitted with electronic confirmation of receipt, if transmitted by
facsimile (if such transmission is on a Business Day; otherwise, on the next
Business Day following such transmission), provided that an original document is
sent via an internationally recognized overnight delivery service (receipt
requested), (iii) three (3) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1)
Business Day after it is sent via a reputable international overnight delivery
service.





-  61  -



 

If to 4DMT, to:

4D Molecular Therapeutics, Inc.

5858 Horton St. Emerystation North, Suite 460,

Emeryville, CA 94608
Facsimile:  (650) 463-2600

 

 

with a copy to:

Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention:  Alan Mendelson and Judith Hasko
Facsimile:  (650) 463-2600

 

 

 

And

 

 

 

[***]

 

 

If to uniQure, to:

uniQure biopharma B.V.
P.O. Box 22506
1100 DA Amsterdam
The Netherlands
Attention:  CEO
Facsimile:  +31 20 566 9272

 

 

with a copy to:

[***]

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.

12.4     Entire Agreement; Amendment.  This Agreement (including its Exhibits
and Schedules) contains the complete understanding of the Parties with respect
to the subject matter hereof and supersedes all prior understandings and
writings relating to such subject matter.  In particular, it supersedes and
replaces the Prior Confidentiality Agreement and any and all term sheets
relating to the transactions contemplated by this Agreement and exchanged
between the Parties or their Affiliates prior to the Effective Date.  No
amendment, change or addition to this Agreement will be effective or binding on
either Party unless reduced to writing and duly executed on behalf of both
Parties.

12.5     Headings.  Headings in this Agreement are for convenience of reference
only and shall not be considered in construing this Agreement.

12.6     Severability.  If any provision or portion thereof in this Agreement is
for any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible.  In any
such event, this Agreement shall be construed as if such clause of portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable Law.





-  62  -



 

12.7     Assignment.  Neither this Agreement nor any right or obligation
hereunder may be assigned or otherwise transferred by any Party without the
consent of the other Party; provided,  however, that any Party may, without such
consent, assign this Agreement, in whole or in part: (a) to any of its
respective Affiliates; provided that the assigning Party shall remain jointly
and severally liable with such Affiliate in respect of all obligations so
assigned, or (b) to any successor in interest by way of merger, acquisition or
sale of all or substantially all of its assets to which this Agreement relates
(an “M&A Event”).  Any assignment not in accordance with this Section 12.7 shall
be void.  Each Party agrees that, notwithstanding any provision of this
Agreement to the contrary, neither the assignment of this Agreement by a Party
in connection with an M&A Event, nor the occurrence of such M&A Event (whether
or not a formal assignment of this Agreement occurs), shall provide the
non-assigning Party with rights or access to any intellectual property or
technology of the acquirer of the assigning Party or its Affiliates that were
not Affiliates of the assigning Party prior to such M&A Event.  If uniQure
assigns its rights and obligations hereunder to an Affiliate or Third Party
outside the United States or The Netherlands pursuant to this Section 12.7, and
if such Affiliate or Third Party shall be required by applicable Law to withhold
additional taxes from or in respect of any amount payable under this Agreement
as a result of such assignment, then any such amount payable under this
Agreement shall be increased to take into account the additional taxes withheld
as may be necessary so that, after making all required withholdings, 4DMT
receives an amount equal to the sum it would have received had no such
assignment been made.

12.8     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Signatures provided by
facsimile transmission or in Adobe Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

12.9     Force Majeure.  No Party shall be liable for failure of or delay in
performing obligations (other than payment obligations) set forth in this
Agreement, and no Party shall be deemed in breach of its obligations, if such
failure or delay is due to a natural disaster, explosion, fire, flood, tornado,
thunderstorm, hurricane, earthquake, war, terrorism, riot, embargo, loss or
shortage of power, labor stoppage, substance or material shortage, events caused
by reason of laws of any Governmental Authority, events caused by acts or
omissions of a Third Party or any other cause reasonably beyond the control of
such Party, if the Party affected gives prompt notice of any such cause to the
other Party.  The Party giving such notice shall thereupon be excused from such
of its obligations hereunder as it is thereby disabled from performing for so
long as it is so disabled, provided,  however, that such affected Party
commences and continues to use its Commercially Reasonable Efforts to cure such
cause.

12.10   Third Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, other than a 4DMT
Indemnitee under Section 9.5 or uniQure Indemnitee under Section 9.6.  No such
Third Party shall obtain any right under any provision of this Agreement or
shall by reason of any such provision make any claim in respect of any debt,
liability or obligation (or otherwise) against either Party.

12.11   Relationship of the Parties.  Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other, except as expressly provided in this Agreement.  Neither
Party shall have any responsibility for the hiring,





-  63  -



 

termination or compensation of the other Party’s employees or for any employee
compensation or benefits of the other Party’s employees.  No employee or
representative of a Party shall have any authority to bind or obligate the other
Party for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said other Party’s
approval.  For all purposes, and notwithstanding any other provision of this
Agreement to the contrary, the legal relationship under this Agreement of each
Party to the other Party shall be that of independent contractor.  Nothing in
this Agreement shall be construed to establish a relationship of partners or
joint ventures between the Parties.

12.12   Performance by Affiliates.  To the extent that this Agreement imposes
obligations on Affiliates of a Party or permits a Party to exercise its rights
or perform its obligations through its Affiliates, such Party agrees to cause
its Affiliates to perform such obligations and shall guarantee performance of
this Agreement by its Affiliates.  If any disagreement arises out of the
performance of this Agreement by an Affiliate of a Party, or the alleged failure
of an Affiliate to comply with the conditions and obligations of this Agreement,
the Party seeking to resolve such dispute shall have the right do so directly
with the other Party, without any obligation to first pursue an action against,
or recovery from, the Affiliate which is alleged to have caused a breach of this
Agreement.

12.13   Construction.  Each Party acknowledges that it has been advised by
counsel during the course of negotiation of this Agreement, and, therefore, that
this Agreement shall be interpreted without regard to any presumption or rule
requiring construction against the Party causing this Agreement to be
drafted.  Any reference in this Agreement to an ARTICLE, Section, subsection,
paragraph, clause, or Schedule shall be deemed to be a reference to any article,
section, subsection, paragraph, clause, schedule or exhibit, of or to, as the
case may be, this Agreement.  Except where the context otherwise requires, (a)
wherever used, the use of any gender will be applicable to all genders; (b) the
word “or” is used in the inclusive sense (and/or); (c) any definition of or
reference to any agreement, instrument or other document refers to such
agreement, instrument other document as from time to time amended, supplemented
or otherwise modified (subject to any restriction on such amendments,
supplements or modifications set forth herein or therein); (d) any reference to
any Law refers to such Law as from time to time enacted, repealed or amended;
(e) the words “herein”, “hereof” and hereunder”, and words of similar import,
refer to this Agreement in its entirety and not to any particular provision
hereof; and (f) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “but not limited to”, “without limitation” or words
of similar import.

[Signature page follows]





-  64  -



 

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Collaboration and License Agreement as of the Amended CLA Effective Date.

UNIQURE BIOPHARMA B.V.

    

4D MOLECULAR THERAPEUTICS, INC.

 

 

 

 

 

 

BY:

s/s Lilly Burggraaf

 

BY:

s/s David Kirn

NAME:

Lilly Burggraaf

 

NAME:

David Kirn, MD

TITLE:

Vice President, Global Human Resources

 

TITLE:

Chief Executive Officer

 

List of Schedules

Exhibit A                     Commitment Letter from uniQure B.V.

Schedule 1.5                4DMT Patent Rights

Schedule 1.41              Outline of Budget for Research Plan

Schedule 1.54              Draft Invoice

Schedule 1.76              Outline of Research Plan

 

 



-  65  -



 

Exhibit A

COMMITMENT LETTER FROM UNIQURE B.V.

[***]

 



EXHIBIT A - Page 1



 

Schedule 1.5

4DMT PATENT RIGHTS

[***]

 



SCHEDULE 1.5 - Page 1



 

Schedule 1.41

OUTLINE OF BUDGET FOR RESEARCH PLAN

[***]

 



SCHEDULE 1.41 - Page 1



 

Schedule 1.54

DRAFT INVOICE

[***]

 



SCHEDULE 1.54 - Page 1



 

Schedule 1.76

OUTLINE OF RESEARCH PLAN

[***]

 



 



 

SCHEDULE 1.83

SELECTED CAPSID VARIANTS

[***]

 

